Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3069 Page 1 of 81




  Chad E. Nydegger (USB 9962)
  cnydegger@wnlaw.com
  Workman Nydegger
  60 East South Temple, Suite 1000
  Salt Lake City, Utah 84111
  Telephone: (801) 533-9800

  Jeffrey J. Mayer (admitted pro hac vice)
  Jeffrey.Mayer@akerman.com
  Catherine A. Miller (admitted pro hac vice)
  Catherine.Miller@akerman.com
  Akerman LLP
  71 S. Wacker Drive, 47th Floor
  Chicago, Illinois 60606
  Telephone: (312) 634-5700
  Attorneys for Plaintiff, DIRTT Environmental Solutions, Inc.

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

  DIRTT ENVIRONMENTAL
  SOLUTIONS, INC.; DIRTT                      Case No: 1:19CV00144-DBB-DPP
  ENVIRONMENTAL SOLUTIONS
  LIMITED                                     FIRST AMENDED
                                              COMPLAINT
                      Plaintiffs,

           v.                                 The Hon. David B. Barlow

  LANCE HENDERSON, KRISTY                     Magistrate Judge Dustin B. Pead
  HENDERSON, FALKBUILT, INC.,
  FALKBUILT LTD., MOGENS
                                              JURY DEMANDED
  SMED, and FALK MOUNTAIN
  STATES, LLC

                      Defendants.



  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3070 Page 2 of 81




           DIRTT Environmental Solutions, Inc. (“DIRTT Inc.”) and DIRTT

  Environmental Solutions, Ltd. (“DIRTT, Ltd.”) (collectively “DIRTT”), by their

  undersigned counsel, file this First Amended Complaint against Defendants

  Falkbuilt, Inc. and Falkbuilt Ltd. (collectively “Falkbuilt”), Falk Mountain States,

  LLC, Mogens Smed, Lance Henderson and Kristy Henderson. Former employees

  of Plaintiffs have taken and used DIRTT confidential information in an attempt to

  steal customers, opportunities, and business intelligence, with the aim of setting up

  a competing national business.

           Among other matters: (1) Defendant Lance Henderson uploaded over 35

  gigabytes of DIRTT data, which included confidential and proprietary information,

  to a personal cloud-based data storage location; (2) multiple former DIRTT

  employees, who are now working for or on behalf of Falkbuilt, all set up personal

  Dropbox accounts within a couple of weeks, or even a few days, prior to leaving

  DIRTT’s employ; (3) Kristy Henderson, Lance Henderson’s wife and an employee

  of a former DIRTT partner, incorporated Defendant Falk Mountain States one

  month before Mr. Henderson left DIRTT’s employ; (4) immediately after her

  departure from DIRTT, Amanda Buczynski, also a former DIRTT employee,

  reached out to DIRTT customers on behalf of Falkbuilt in an effort to compete on

  ongoing projects and undercut DIRTT’s bids by utilizing DIRTT confidential


                                           2
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3071 Page 3 of 81




  information; (5) Falkbuilt, Inc. and Falkbuilt Ltd. misleadingly market their

  products as having identical or superior characteristics to DIRTT products even

  though the products are in significant part not similar or identical and are inferior

  for the purposes of the market; (6) Falkbuilt, Inc. and Falkbuilt Ltd. continue to

  trade on an alleged connection with DIRTT products and technology, while

  privately and publicly degrading DIRTT’s brand and reputation; and (7) Mogens

  Smed masterminded and encouraged all of these activities, personally acting within

  the United States market. In support of their First Amended Complaint, Plaintiffs

  state as follows:

                         BACKGROUND OF THE PARTIES

           1.   Plaintiff DIRTT Inc. is a Colorado company, with its principal places

  of business in Savannah, Georgia and Phoenix, Arizona. DIRTT Inc. is the licensee

  of the trade secrets at issue in this case.

           2.   Plaintiff DIRTT Ltd. is a Canadian company, incorporated in the

  Province of Alberta and with its headquarters and principal place of business in

  Calgary, Alberta, Canada. DIRTT Ltd. is DIRTT Inc.’s parent company. DIRTT

  Ltd. is the licensor of the trade secrets at issue in this case.

           3.   DIRTT is an innovative, technology-driven company that operates in

  Canada, the United States and other jurisdictions around the world. DIRTT’s sales


                                                3
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3072 Page 4 of 81




  offices in Salt Lake City, Phoenix, New York, Chicago, Calgary, and Toronto are

  supported by its factories and distribution centers across the United States and

  Canada.

           4.   Plaintiffs offer products and services for the digital design of

  component, prefabricated construction to build out interior spaces in buildings

  (referred to as “interior construction”). Among many other services, Plaintiffs offer

  clients the ability to utilize virtual-reality to design office, healthcare, and other

  interior spaces using modular components which can be rapidly and affordably

  assembled in Plaintiffs’ factories and on-site.

           5.   Plaintiffs are innovators and leaders in the prefabricated, interior

  design and construction market space and have been granted over 300 U.S. and

  foreign patents for the technology in both their building products themselves and

  the technology to design and fabricate those products.

           6.   Plaintiffs use a proprietary software and virtual-reality visualization

  platform coupled with vertically integrated manufacturing that designs, configures

  and manufactures prefabricated interior construction solutions used primarily in

  commercial spaces across a wide range of industries and businesses. Plaintiffs

  combine innovative product design with their industry-leading, proprietary ICE

  Software (“ICE Software” or “ICE”) and technology-driven, lean manufacturing


                                            4
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3073 Page 5 of 81




  practices and sustainable materials to provide an end-to-end solution for the

  traditionally inefficient and fragmented interior construction industry. DIRTT

  creates customized interiors with the aesthetics of conventional construction, but

  with greater cost and schedule certainty, shorter lead times, greater future

  flexibility, and better environmental sustainability than conventional construction.

           7.   Plaintiffs offer interior construction solutions throughout the United

  States and Canada, as well as in select international markets, through a network of

  independent regional partners (“Regional Partners”) and an internal sales team.

  The Regional Partners use the ICE Software to work with end users to envision

  and design their spaces. Orders are electronically transmitted through ICE to

  DIRTT Ltd.’s manufacturing facilities for production, packing and shipping.

  DIRTT’s Regional Partners then coordinate the receipt and installation of DIRTT’s

  interior construction solutions at the end users’ locations.

           8.   ICE generates valuable proprietary information, including cost and

  margin information, the components of the bill of materials for individual

  companies, detailed plans and specifications for projects, and customer

  requirements.

           9.   Apart from ICE, Plaintiffs’ internal restricted information and

  communications network contains other sources of valuable information, including


                                             5
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3074 Page 6 of 81




  prospective and current customer databases that include information on potential

  projects, as well as the status of all pending projects, and a restricted site for

  individually-approved users to access called “MyDIRTT”, which contains

  confidential technical information such as diagrams and other technical know-how.

           10.   Plaintiff’s Regional Partners execute confidentiality agreements and

  have access to confidential information, including pricing and prospective

  customers.

           11.   In addition to sales and marketing, Regional Partners provide value

  throughout the planning, design and installation/construction process. At the pre-

  construction stage, Regional Partners provide design assistance services to

  architects, designers and end clients. Through the installation/construction process,

  Regional Partners act as specialty subcontractors to the general contractors and

  provide installation and other construction services. Post move-in, Regional

  Partners provide warranty work, ongoing maintenance and repurposing support.

  The Regional Partners operate under Regional Partner agreements with DIRTT,

  which outline sales goals and marketing territories and provide the terms and

  conditions upon which the Regional Partners market and sell DIRTT products.

  Regional partners agree in writing to keep information generated through this

  process confidential.


                                            6
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3075 Page 7 of 81




           12.   Plaintiffs also operate several “DIRTT Experience Centers” (“DXCs”)

  (previously referred to as “Green Learning Centers”), which are display areas used

  to showcase DIRTT’s products and services. Plaintiffs generally require their

  Regional Partners to construct and maintain a DXC in their local markets. There

  are currently over 80 DXCs showcasing DIRTT’s products and services across

  North America, the Middle East and India.

           13.   DIRTT conducts its North American business in a number of cities,

  including Salt Lake City, Utah, Chicago, Illinois, New York, New York, and

  Phoenix, Arizona. DIRTT operates manufacturing facilities in Calgary, Alberta,

  Phoenix, Arizona and Savannah, Georgia. DIRTT currently has a manufacturing

  facility under construction near Charlotte, North Carolina.

           14.   DIRTT Ltd. is the owner of the trade secret information at issue in this

  case and licenses the information directly to DIRTT Inc. DIRTT Ltd. does not sell

  products directly in the United States, but directly benefits from every DIRTT Inc.

  sale in the United States.

           15.   Mr. Henderson is an individual and a resident of Davis County, Utah.

           16.   Mr. Henderson was a DIRTT employee responsible for sales and

  marketing from at least May 2009 to August 2, 2019, when he departed from

  DIRTT of his own initiative.


                                             7
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3076 Page 8 of 81




           17.   Kristy Henderson is an individual and a resident of Davis County,

  Utah.

           18.   Falk Mountain States, LLC is a Utah Limited Liability Company

  incorporated in July 2019 by Kristy Henderson, with an address and registered

  agent in Logan, Utah.

           19.   Falkbuilt, Inc. is a Delaware corporation. Falkbuilt, Inc. was

  established to emulate DIRTT’s business model by departed DIRTT employees,

  including Mr. Henderson and Mogens Smed.

           20.   Falkbuilt Ltd. is a Canadian company with offices in Calgary, Alberta,

  Canada.

           21.   Mr. Smed is an individual and a resident of Calgary, Alberta, Canada.

  Until January 2018, Mr. Smed was the Calgary-based CEO, directly or indirectly

  controlling DIRTT Inc. and DIRTT Ltd. He left DIRTT in September 2018.

           22.   Additionally, Falkbuilt has created a network of captive and

  independent representatives, comprised largely of former DIRTT employees and

  representatives, that it refers to as “Falk Branches”.

           23.   This action concerns the theft of DIRTT’s confidential information

  (both in the United States and Canada and any other location as revealed), as well

  as the improper use of that information in connection with the United States


                                             8
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3077 Page 9 of 81




  market. Additionally, this action addresses false and misleading statements by

  Falkbuilt representatives creating confusion in the marketplace and causing

  Plaintiffs to suffer financial injuries measured under both federal and state law.

                            JURISDICTION AND VENUE

           24.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

  1331, as this action arises under the following federal statutes: 18 U.S.C. § 1836,

  18 U.S.C. § 1030 and 18 U.S.C. § 2701. This Court has jurisdiction over the state

  law claims pursuant to 28 U.S.C. § 1367, as they are so related to the claims within

  the Court’s original jurisdiction that they form part of the same case or

  controversy. The Court also has jurisdiction over the state law claims pursuant to

  28 U.S.C. §1332, as there is complete diversity and the amount in controversy

  exceeds the statutory minimum.

           25.   This Court has personal jurisdiction over Mr. Henderson and Mrs.

  Henderson because they are residents of Davis County, Utah.

           26.   This court has personal jurisdiction over Mr. Smed because he

  directed the wrongful actions of the other defendants that took place in the State of

  Utah, including but not limited to, directing Mr. Henderson to undertake a

  conspiracy     to   misappropriate   DIRTT’s      confidential   and    trade   secret

  information. Mr. Smed also regularly directs business to the State of Utah through


                                            9
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3078 Page 10 of 81




  Falkbuilt Ltd., Falkbuilt, Inc. and Falk Mountain States, LLC. Mr. Smed has also

  availed himself of the protections of this State by directing the filing of Falkbuilt

  Ltd.’s Counterclaim against DIRTT in this forum. Based on Mr. Smed’s direction

  of the Utah-based, wrongful activity complained of in this Complaint, Mr. Smed

  should have reasonably anticipated being haled into a Utah court over claims based

  on that wrongful activity.

           27.   This Court has personal jurisdiction over Falk Mountain States, LLC

  because it is incorporated in Utah.

           28.   This Court has personal jurisdiction over Falkbuilt, Inc. because

  Falkbuilt, Inc. regularly conducts business in the State of Utah, specifically with

  Falk Mountain States, Mr. Henderson works for Falkbuilt, Inc. or on its behalf in

  the State of Utah, and Falkbuilt, Inc. should have reasonably anticipated being

  haled into a Utah court over claims based on the DIRTT confidential information it

  obtained from Mr. Henderson, a Utah resident.

           29.   This Court has personal jurisdiction over Falkbuilt Ltd. because

  Falkbuilt Ltd. regularly conducts business in the State of Utah, specifically with

  Falk Mountain States, Mr. Henderson works for Falkbuilt Ltd. or on its behalf in

  the State of Utah, and Falkbuilt Ltd. should have reasonably anticipated being




                                           10
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3079 Page 11 of 81




  haled into a Utah court over claims based on the DIRTT confidential information it

  obtained from Mr. Henderson, a Utah resident.

           30.     Falkbuilt Ltd. also has multiple agents in the United States that hold

  themselves out as employees and agents of Falkbuilt Ltd., independently

  establishing jurisdiction over Falkbuilt Ltd.

           31.     Falkbuilt Inc.’s and Falkbuilt’s agents and employees are directed by

  Mr. Smed.

           32.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as a

  substantial portion of the events giving rise to this action occurred in this district,

  and pursuant to §1391(b)(1) as the Hendersons and Falk Mountain States reside in

  this district.

                                FACTUAL BACKGROUND

           33.     Since his difficult departure from DIRTT in September 2018, Mr.

  Smed and those acting in concert with him, including the newly-formed Falkbuilt

  entities, have engaged in an ongoing attempt to replicate DIRTT’s business, steal

  DIRTT’s clients, and co-opt DIRTT’s product characteristics and business

  reputation as Falkbuilt’s own, through improper means, including but not limited

  to using DIRTT confidential information and trade secrets to identify and approach

  customers and potential customers, utilizing pricing and margin information to


                                               11
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3080 Page 12 of 81




  undercut DIRTT’s quotes, and sowing confusion in the market by drawing false

  equivalencies between Falkbuilt’s and DIRTT’s products and services. These

  approaches have been made both directly and indirectly through current and former

  DIRTT Regional Partners.

           34.   Despite public statements to the contrary by Mr. Smed that Falkbuilt

  is not a competitor of DIRTT, DIRTT determined, based on a forensic study of

  electronic information, that Falkbuilt was built upon, and is dependent on, both

  information and employees obtained from DIRTT. (Exhibit O at ¶¶ 6, 9). In fact,

  Falkbuilt would likely not be operating today but for the customer contact

  information, pricing, estimates and other DIRTT confidential information and trade

  secrets taken by former DIRTT employees, including Mr. Henderson, for use at

  their new Falkbuilt businesses started by Mr. Smed. Based on information obtained

  by DIRTT, as well as publicly available information, Falkbuilt is directly

  competing with DIRTT.

           35.   In order to build a competing company, Mr. Smed recruited DIRTT

  employees to work for Falkbuilt and, based on available forensic information,

  encouraged the employees to assist in planning Falkbuilt: (1) while still working

  for DIRTT; and (2) in reliance upon DIRTT confidential information. Mr. Smed

  knew, as the former DIRTT CEO, that each of these employees had contractual,


                                           12
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3081 Page 13 of 81




  statutory, and common law obligations to maintain the confidentiality of DIRTT

  confidential information.

           36.   Falkbuilt has directly bid against DIRTT on projects using DIRTT

  Confidential Information.

           37.   Further, while not independently wrongful, Falkbuilt has built its

  distribution system for Falkbuilt products in the United States around current and

  former DIRTT distributors. Those partners target the same customers and markets

  as DIRTT.

           38.   Upon information and belief, Mr. Smed not only actively recruited

  DIRTT employees to join Falkbuilt, including meeting with certain DIRTT

  employees in advance of their leaving DIRTT’s employ, but also encouraged them

  to solicit other DIRTT employees to work for or on behalf of Falkbuilt.

  Additionally, on information and belief, Mr. Smed emboldened those same

  individuals to take with them DIRTT information that they utilized while in

  DIRTT’s employ, and to misappropriate DIRTT’s confidential, competitive

  information to assist Falkbuilt in quickly getting up-to-speed and operational, and

  to undercut DIRTT’s bids and estimates, with the end goal of ultimately taking

  DIRTT’s customers and projects. It is no coincidence that Falkbuilt is bidding on

  the same projects as DIRTT and contacting DIRTT’s customers and prospective


                                           13
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3082 Page 14 of 81




  customers, as well as preventing DIRTT from even learning of potential projects

  by using confidential information to divert business to Falkbuilt through current

  and former DIRTT Regional Partners.

           39.   As can be seen from Falkbuilt’s website, www.falkbuilt.com

  (advertising interior component construction for healthcare, commercial and office,

  and education), Falkbuilt competes in the same market as DIRTT, www.dirtt.com

  (advertising projects    in   education, healthcare, office space, residential,

  government, and hospitality). Additionally, Falkbuilt’s webpages and designs

  mimic DIRTT’s appearance. To date, over 50 DIRTT employees have joined

  Falkbuilt, either working for it or on its behalf. The breach of Mr. Smed’s common

  law employment obligations and express contractual obligations to DIRTT is the

  subject of ongoing litigation in Alberta, Canada and will be adjudicated by the

  Canadian courts.

  A.       Falkbuilt’s Campaign of Misinformation

           1.    Ms. Buczynski’s Misattributions

           40.   Amanda Buczynski was a DIRTT employee from October 17, 2016 to

  September 17, 2019. She was responsible for DIRTT sales in a territory that

  included Western Pennsylvania and West Virginia. She maintained an office on

  site at a DIRTT Regional Partner’s facility in Pittsburgh, Pennsylvania.


                                           14
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3083 Page 15 of 81




           41.   Immediately after her departure from DIRTT, Ms. Buczynski began

  working for Falkbuilt, where she is Director of Design and Construction.

           42.   On behalf of Falkbuilt, Ms. Buczynski walked at least one potential

  customer through the showroom of one of DIRTT’s Regional Partners in Ohio, and

  misrepresented to this potential customer that the DIRTT installations in the

  showroom were created by Falkbuilt, not DIRTT. The DIRTT installations in the

  showroom consisted of ready-for-market examples of DIRTT’s products, used to

  allow DIRTT’s customers to place custom orders.

           43.   Ms. Buczynski has also referred to Falkbuilt as “the new DIRTT” or

  “DIRTT 2.0”, in communications with potential customers, further clouding the

  issue of which entity originated DIRTT’s products and services, and contradicting

  Falkbuilt’s public representations that Falkbuilt is not competing with DIRTT or

  building upon DIRTT technology and information.

           44.   Ms. Buczynski knew that these statements were false when she made

  them, and she made them with the intent to deceive potential DIRTT customers

  into believing that DIRTT’s products are actually those of Falkbuilt for the purpose

  of steering those customers away from DIRTT to Falkbuilt.

           2.    Falkbuilt’s Misdesignation and Misdescription of the Origin of Its
                 Products and Services



                                           15
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3084 Page 16 of 81




           45.   Falkbuilt’s products and services are demonstrably not equivalent to

  DIRTT’s, yet Falkbuilt continues to intentionally sow confusion in the market to

  leverage DIRTT’s products, services, and reputation as its own.

           46.   Falkbuilt is also mimicking DIRTT’s designs and diagrams in its

  promotional materials, misdesignating the origin in its techsheets and brochures as

  Falkbuilt. DIRTT’s designs and diagrams are essential to DIRTT’s business in that

  they allow DIRTT’s customers to place custom orders. Falkbuilt issues

  “techsheets” describing the technical features and performance capabilities of the

  various components that it purports to offer. (See Ex. Q). Falkbuilt also issues

  illustrated brochures depicting the various installations that it claims to be able to

  construct and deliver. (See Ex. R). The diagrams and products in these techsheets

  and brochures are so similar to those offered by DIRTT as to be virtually

  indistinguishable.

           47.   It took DIRTT years to develop its proprietary products and their

  components. Falkbuilt, on the other hand, has purportedly developed its “digital

  construction” process and its components seemingly overnight. Upon information

  and belief, Falkbuilt does not actually currently possess the capabilities it is

  advertising, necessitating the mimicking of DIRTT’s designs and diagrams, and

  the misdesignation of the origin of Falkbuilt’s techsheets and brochures as


                                           16
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3085 Page 17 of 81




  Falkbuilt. As alleged herein, several former DIRTT employees took DIRTT’s

  confidential and proprietary information with them to Falkbuilt, which has

  inevitably aided Falkbuilt’s ramp-up efforts.

           48.   The similarity of Falkbuilt’s promotional material to that of DIRTT is

  no coincidence. Falkbuilt’s use of advertising and promotional materials that are

  indistinguishably different from DIRTT’s, including the language and images used,

  the narrative history of Falkbuilt, and the value proposition, is a key part of its

  overall effort to knowingly deceive potential customers into believing that

  Falkbuilt’s work is actually that of DIRTT.

           49.   However, Falkbuilt’s products do not have the same capabilities and

  characteristics as DIRTT products. By way of example, to DIRTT’s knowledge,

  Falkbuilt does not offer tamper-evident tile functionality. Falkbuilt does not offer a

  foldable wall system with the same functionality as the rest of the product line,

  instead offering a third-party stacking wall only. Falkbuilt does not possess a

  system to permit mitered tiles to meet at a corner with no end cap. Falkbuilt’s tiles

  mount only at the verticals, and must end at a vertical post, or the tile must be

  extended unsupported past the vertical. If Falkbuilt wants a shelf, cabinet or work

  surface to extend from the tiles, the location must be predetermined and holes must

  be cut in the tiles. The shelf or cabinet cannot be relocated horizontally without


                                            17
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3086 Page 18 of 81




  having new tiles cut and internal mounting componentry moved by a technician.

  DIRTT, though, possesses a horizontal mounting channel that permits any hanging

  component to be moved on a horizontal axis at will. In fact, the technology

  underlying Falkbuilt’s solutions is not advanced as compared to the technology

  underlying DIRTT’s solutions.

           50.   Additionally, unlike DIRTT, which uses actual wood veneer,

  matching the tile veneer perfectly, Falkbuilt uses vinyl-wrap “Falkskin” on its

  metal components to emulate woodgrain. Falkbuilt’s sit-stand solutions also have

  visible actuator housings, while DIRTT’s actuator housings are concealed under

  the work surface with the drive mechanisms hidden inside the wall.

           51.   From a functionality standpoint, Falkbuilt fails to offer the re-

  configurability of DIRTT’s products. For example, DIRTT’s sliding door supports

  allow a door to easily be moved from one point to another or changed out for

  another door simply by moving the support, which mounts into a horizontal

  mounting channel, to another location. No screw holes or other marks are left

  behind. Additionally, should a section of a wall require reconfiguration, such as a

  glass wall replacing a solid wall, that single section can be removed and replaced

  without disturbing adjacent wall sections. Falkbuilt’s walls, which are built

  sequentially, would require each section to be disassembled, beginning at the end


                                          18
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3087 Page 19 of 81




  of the wall until the section to be replaced was reached. Finally, DIRTT’s

  capabilities allow it to place walls at virtually any angle, with no ramifications

  when reconfigured to another angle. No drilling or damaging tile at the intersection

  of the walls is required. In other words, to be the functional equivalent of DIRTT,

  Falkbuilt would have to offer an easily reconfigurable wall system including

  infinite horizontal positioning (and re-positioning) of hanging components, without

  compromising aesthetics. Falkbuilt’s system offers none of these things.

           52.   Moreover, DIRTT and Falkbuilt use different materials in their

  systems, which renders Falkbuilt unable to provide DIRTT’s advantages. DIRTT

  uses aluminum in its solutions, which allows for much more flexible functionality.

  The aluminum extrusions used in DIRTT’s solutions can be formed in virtually

  any shape necessary, meaning DIRTT can design any shape needed to accomplish

  the solution’s intended functionality. Falkbuilt, on the other hand, uses steel, which

  is much more rigid and offers far less flexibility in shaping. Because Falkbuilt

  relies on steel, it cannot achieve the flexibility of design and reconfigurability that

  DIRTT offers in its solutions. For this reason, it is not just Falkbuilt’s false claims

  of equivalency to DIRTT that are misleading to customers, but also its own

  promotional material, which touts that Falkbuilt’s solutions are “easily

  reconfigured” and have “endless design options.”


                                            19
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3088 Page 20 of 81




           53.   Similarly, Falkbuilt does not at present possess in-house design

  capabilities, which is an aspect of DIRTT’s solution that greatly increases the

  customizability of its solutions for DIRTT customers. Rather, Falkbuilt relies on

  external designers to create its solutions, making it much more difficult, if not

  impossible in some instances, to achieve the customizability necessary to achieve

  the customers’ desired functionality.

           54.   As such, Falkbuilt’s attempts to equate the characteristics of its

  solutions with those of DIRTT constitute a blatant effort to confuse customers and

  capitalize on the superior characteristics of DIRTT’s solutions as compared to

  Falkbuilt’s for the same purposes, and suggest that DIRTT and Falkbuilt are the

  same, or that Falkbuilt’s solutions are an equivalent alternative. The fact is,

  Falkbuilt and DIRTT are simply not equivalents.

           55.   Falkbuilt further misrepresents the size and capabilities of its United

  States operations, as its allegedly independent representatives claim to be Falkbuilt

  employees.

           56.   Despite Falkbuilt’s contention that it does not compete with DIRTT,

  these efforts are intended to damage, and have damaged, DIRTT by luring

  potential customers away from DIRTT to Falkbuilt. For example, a number of

  existing DIRTT projects have been converted to Falkbuilt projects due to


                                            20
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3089 Page 21 of 81




  Falkbuilt’s interference. Similarly, DIRTT has lost competitive bids on projects to

  Falkbuilt as a result of Falkbuilt’s false claims of equivalency with DIRTT. In one

  instance, DIRTT lost the bid for phase 2 of a project for which DIRTT had done a

  full solution installation for phase 1 in 2018-2019. Falkbuilt was a competitor on

  this bid, and would not have won the bid but for its false claims of equivalency and

  use of DIRTT’s competitive information. In another example, bid documents from

  the architects for a particular project DIRTT and Falkbuilt were both competing for

  had to be amended to clarify that the basis of the design was Falkbuilt, not DIRTT,

  but noted that DIRTT was an acceptable equivalent manufacturer. This amendment

  came after a DIRTT representative had a detailed conversation with the

  architectural firm issuing the bid documents, and explained exactly what Falkbuilt

  is vis-à-vis DIRTT – i.e. a competitor, wholly separate from DIRTT, and not the

  “new DIRTT”.

           57.   Falkbuilt further trades on DIRTT’s technology, heritage, and

  reputation. One of the clearest examples is that Mr. Smed continues to identify

  himself as a “DIRTTbag,” a phrase used by DIRTT employees to describe

  themselves and to express pride in adhering to DIRTT’s philosophy. A collection

  of representative Tweets from Mr. Smed is attached as Exhibit S. Falkbuilt has

  created a false impression that it is doing what DIRTT has done in the industry for


                                          21
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3090 Page 22 of 81




  the last several years, and intentionally attempts to market itself as associated with,

  or even part of, DIRTT in order to capitalize on DIRTT’s reputation, historical

  performance, and customer base despite Falkbuilt’s inferior products. Falkbuilt

  uses the same language, same images, and the same value proposition as DIRTT to

  further this effort and to confuse customers in the marketplace.

           58.   As further evidence of Falkbuilt’s positioning of itself as the same as

  DIRTT, upon information and belief, Mr. Smed has approached clients of DIRTT

  to be references for Falkbuilt, based only on their past experience with DIRTT, not

  Falkbuilt.

           59.   Mr. Smed has further denigrated DIRTT publicly, and to customers

  and parties, indicating falsely that Falkbuilt is a successor to DIRTT’s

  technological heritage.

           60.   As a result, the marketplace is highly convoluted and confused.

  Customers who have a history with DIRTT are now being approached by a

  company with many of the same people, a purportedly similar product, and a

  nearly identical value proposition and origin story.        In other words, due to

  Falkbuilt’s tactics of passing itself off as “DIRTT 2.0”, many customers view

  Falkbuilt as having some positive association with DIRTT. Some customers have




                                            22
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3091 Page 23 of 81




  even misunderstood Falkbuilt as either a new division of DIRTT or the same

  company, but with a new name.

  B.       The Hendersons’ Utah Conspiracy

           61.   DIRTT Inc. hired Mr. Henderson as a sales representative. In that

  capacity, he was entrusted with a variety of significant confidential and proprietary

  information and trade secrets pertaining to DIRTT’s business (“DIRTT

  Confidential Business Information”) and owed DIRTT a fiduciary duty with

  respect to such DIRTT Confidential Business Information. At the time he was

  hired, Mr. Henderson agreed in writing to maintain the confidentiality of DIRTT’s

  trade secrets and confidential information.

           62.   In a May 21, 2009 agreement, Mr. Henderson agreed to DIRTT’s

  terms and conditions regarding his employment, including that he “would not . . .

  divulge to any other person whosoever and will use [his] best endeavors to prevent

  unauthorized publication or disclosure of any trade secret, manufacturing process

  or confidential information concerning the Company and related companies or the

  finances of the Company and related companies or any of their respective dealings,

  transactions or affairs which may come to [his] knowledge during or in the course

  of [his] employment.” (Exhibit A).




                                           23
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3092 Page 24 of 81




           63.   On June 25, 2019, Mr. Henderson acknowledged DIRTT’s

  Computer/Data Security Policy (Exhibit B), which states in relevant part that:

           This document is not intended to displace any non-disclosure
           obligations, but rather to ensure proper data security. Please read the
           following provisions carefully and thoroughly before signing.

          POLICIES / PROCEDURES

                  1.    Personnel are prohibited from accessing any computer or
           network location for which they have not previously received proper
           authorization, and from altering any data or database other than that
           which is specifically authorized as required in the performance of his
           or her job functions.

                 2.     Sensitive or confidential data/information may not be
           stored or referenced via systems or communication channels not
           controlled by DIRTT. For example, the use of external e-mail systems
           or data storage systems not hosted by or approved by DIRTT, is not
           allowed.

                  3.    Secure passwords are to be used on all systems as per the
           DIRTT password policy. These credentials must be unique and must
           not be used on other external systems or services. Passwords or
           security codes are not to be disclosed to anyone else; do not allow
           others to use your IDs and/or passwords. Password(s) must be
           changed whenever the need exists; such as someone else learning your
           password, or the password becoming known during problem
           resolution or day-to-day functions, or when requested by DIRTT I.T.

                4.    DIRTT I.T. is to be notified immediately in the event that
           a company device is lost. (mobile phones, laptops etc.).

                 5.   In the event that a system or process is suspected as not
           being compliant with this policy, immediately notify your supervisor
           and/or DIRTT I.T. so they can take appropriate action.


                                             24
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3093 Page 25 of 81




                 6.     Personnel assigned the ability to work remotely must
           take extra precautions to ensure that data is appropriately handled.

           64.   Mr. Henderson’s responsibilities included interfacing with customers,

  understanding and promoting DIRTT’s products, services, and technology, and

  identifying new potential customers and partners for DIRTT in the southwestern

  United States. In connection with his job, Mr. Henderson was provided with

  extensive access to DIRTT Confidential Business Information concerning those

  markets.

           65.   Mr. Henderson was also issued a company laptop with access to

  DIRTT computer resources, including other networked computers, shared file

  resources, and other repositories of electronically stored information.

           66.   Mr. Henderson was not authorized to access, store, or retrieve DIRTT

  Confidential Business Information other than using DIRTT computers and

  resources, and then only for bona fide business purposes for the benefit of DIRTT.

           67.   In May 2019, DIRTT’s Human Resources department received an

  administrative garnishment order from the State of Utah for $11.3 million, which

  DIRTT learned was related to Mr. Henderson’s 2003 felony securities fraud

  convictions. (Exhibit C). Until receipt of the garnishment order, DIRTT’s then

  current management team was unaware of Mr. Henderson’s felony convictions.



                                            25
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3094 Page 26 of 81




           68.   Mr. Henderson’s crimes were quite serious. According to press

  accounts of his sentencing, he pled guilty to a number of felony counts involving

  his stealing between $6 million and $8 million from investors in fraudulent

  business ventures, ultimately serving time in prison based on his convictions. See

  “Swindler         Sentenced,”       KSL.com,        6/21/03       (available      at

  https://www.ksl.com/article/90261/swindler-sentenced, last retrieved 4/9/20).

           69.   Press reports of Mr. Henderson’s sentencing hearing note that over 64

  known victims, many of them senior citizens, lost their life savings and retirement

  pensions to Mr. Henderson’s fraudulent scheme. Mr. Henderson was ordered to

  repay those funds.

           70.   While Mr. Smed was aware of these convictions while acting as

  DIRTT’s CEO, he nonetheless regularly supported Mr. Henderson in his role at

  DIRTT. In fact, when the local Regional Partner in Salt Lake City expressed a

  desire not to work with Mr. Henderson, Mr. Smed arranged for another Regional

  Partner in Salt Lake City, Interior Solutions, to work specifically with Mr.

  Henderson. Importantly, Mr. Henderson’s wife, Defendant Kristy Henderson, was,

  and is, the branch manager of Interior Solutions’ Salt Lake City office.




                                            26
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3095 Page 27 of 81




           71.   The receipt of the wage garnishment order by DIRTT, of which Mr.

  Henderson quickly became aware, touched off a series of events for Mr.

  Henderson and DIRTT.

           72.   In 2019, after Mr. Smed’s departure from DIRTT but before receipt of

  the wage garnishment order, DIRTT’s senior management were considering Mr.

  Henderson for a promotion.

           73.   Upon learning about Mr. Henderson’s prior criminal convictions,

  current DIRTT management provided Mr. Henderson a number of opportunities to

  explain his actions and provide his version of events. During that process, his

  anticipated promotion was placed on hold.

           74.   Mr. Henderson apparently determined at that point in time to leave

  DIRTT and return to work for his prior supporter, Mr. Smed, at Falkbuilt and to

  take valuable DIRTT Confidential Business Information with him.

           75.   After DIRTT received the garnishment order and placed Mr.

  Henderson’s promotion on hold, Mr. Henderson commenced or continued a

  scheme to misappropriate DIRTT’s confidential and propriety information and

  trade secrets by uploading DIRTT Confidential Business Information onto a

  personal, cloud-based data storage location. There was no legitimate business

  purpose for this activity.


                                           27
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3096 Page 28 of 81




           76.     On information and belief, in or around this same time period, Mr.

  Henderson either made contact or accelerated plans with Mr. Smed and Falkbuilt

  to assist them in launching a business in Utah to compete with DIRTT, utilizing

  DIRTT Confidential Business Information to do so.

           77.     The departure of his primary benefactor at DIRTT, Mr. Smed,

  coupled with the forthcoming garnishment (which would far exceed Mr.

  Henderson’s DIRTT salary for over 100 years), likely accelerated Mr. Henderson’s

  plans to misappropriate information from DIRTT for Mr. Smed’s new venture.

           78.     Starting on Sunday, June 3, 2019, Mr. Henderson began uploading

  what would ultimately amount to over 35 gigabytes of data1 from his DIRTT-

  issued laptop and account to Google “Google Drive” and/or Apple “iCloud” cloud

  computing servers.

           79.     DIRTT IT staff became aware of the unauthorized access to and

  exfiltration of information from DIRTT’s systems on June 10, 2019.

           80.     When DIRTT confronted Mr. Henderson about uploading this

  information, he admitted to uploading the data but denied any improper motive,

  and purported to allow his cloud account to be removed of such data by DIRTT.




  1
      On average, one gigabyte contains 4400 documents, depending on the file type.

                                                  28
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3097 Page 29 of 81




           81.   Further investigation has revealed that, in addition to uploading

  DIRTT Confidential Business Information to a cloud server, Mr. Henderson had

  also likely mirrored DIRTT Confidential Business Information to a personal

  external hard disk drive, which was not authorized by DIRTT.

           82.   To date, the unauthorized hard disk drive remains in Mr. Henderson’s

  possession. DIRTT reasonably believes that the unauthorized hard disk drive

  contains DIRTT Confidential Business Information.

           83.   The files wrongfully taken by Mr. Henderson included materials

  which he would not have a need or reason to access in his day-to-day employment

  at DIRTT, including design and pricing information and proprietary ICE design

  files and Standard Factory Net (SFN) price lists for projects which had no

  connection to his employment at DIRTT.

           84.   The files obtained by Mr. Henderson appear to include hundreds of

  design, layout, pricing, and other files regarding projects, regions, and customers

  far outside of Mr. Henderson’s responsibilities at DIRTT.

           85.   Examples of the files misappropriated by Mr. Henderson include: (a)

  specific budget proposals for projects; and (b) ICE files and SFN summaries,

  which could be used against DIRTT in bidding for projects because they contain

  pricing information, among other valuable data.


                                           29
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3098 Page 30 of 81




           86.   In the weeks leading up to his departure, Mr. Henderson began

  separately, affirmatively seeking out information from other DIRTT employees

  regarding internal company processes, particularly pricing, testing, and structural

  calculation processes under the guise of improving his knowledge of DIRTT

  company practices for DIRTT’s benefit. Mr. Henderson did so despite the fact that

  he already knew at the time that he would be leaving DIRTT and assisting

  Falkbuilt in creating a competing business in Utah, Falk Mountain States, LLC.

           87.   Shortly after DIRTT’s receipt of the garnishment order, Mr.

  Henderson indicated that DIRTT should terminate its relationship with Interior

  Solutions, the company where his wife works. DIRTT then terminated the

  relationship in a negotiated exit based on Mr. Henderson’s recommendations.

           88.   In her role at Interior Solutions, Kristy Henderson had access to

  DIRTT Confidential Business Information.

           89.   In entering into a Regional Partner Agreement with DIRTT, Interior

  Solutions agreed in March 2018 that it would not “copy, use, disclose or transfer”

  any DIRTT confidential information. (Exhibit D). The confidential information

  included ICE files, SFN pricing, ICE quotes, and final approved ICE files. Interior

  Solutions also agreed to adhere to the proprietary license with respect to its use of

  ICE software.


                                           30
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3099 Page 31 of 81




           90.   On July 8, 2019, Kristy Henderson, Mr. Henderson’s wife,

  incorporated Falk Mountain States, LLC. Kristy Henderson, through her work at

  Interior Solutions as a DIRTT Regional Partner, possessed significant knowledge

  about DIRTT’s operations.

           91.   On information and belief, Falk Mountain States, LLC was intended

  to be, and is, an affiliate of Falkbuilt, a direct competitor of DIRTT set up by

  former DIRTT employees. Falk Mountain States’ filings with the State of Utah

  indicate that Falk Mountain States is doing business as “Falkbuilt, Salt Lake City”

  and “Falkbuilt, St. George”.

           92.   Mr. Henderson resigned from DIRTT effective August 2, 2019 on

  several weeks’ notice.

           93.   Although Kristy Henderson had already formed Falk Mountain States,

  LLC at the time of his resignation, Mr. Henderson told DIRTT that he was leaving

  to launch a construction company with his wife, Kristy Henderson, and to develop

  some commercial property that had “been in the works” for 15 years. Mr.

  Henderson never informed anyone at DIRTT that he was actually going to work

  for Mr. Smed at Falkbuilt, but instead intentionally misled DIRTT regarding his

  plan to begin working for a direct competitor.




                                           31
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3100 Page 32 of 81




           94.   On August 8, 2019, Mr. Henderson contacted at least one prospective

  customer of DIRTT “announcing” his and other former DIRTT employees’

  departures to launch a new competitor to DIRTT. Mr. Henderson’s email asked the

  prospective customer to allow the new entity to bid on an existing project with

  which he was familiar based on his employment with DIRTT.

           95.   While still employed by DIRTT, in direct violation of his fiduciary

  duties owed to DIRTT, Mr. Henderson conspired with Kristy Henderson and Falk

  Mountain States to obtain and misappropriate DIRTT Confidential Business

  Information, including trade secrets, to benefit himself, Kristy Henderson,

  Falkbuilt and Falk Mountain States.

           96.   Mr. Smed directed and encouraged these efforts by Mr. and Mrs.

  Henderson to obtain and misappropriate DIRTT Confidential Business

  Information.

  B.       Other Efforts to Misappropriate DIRTT Confidential Business

  Information

           97.   The Hendersons are not the only individuals engaged by Mr. Smed

  and Falkbuilt to gain access to DIRTT Confidential Business Information.

           98.   As part of her job responsibilities with DIRTT, Ms. Buczynski had

  access to proprietary databases of customer relationships, pricing, costing, and


                                           32
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3101 Page 33 of 81




  forecasts accessible only to herself, the CEO, and the COO of DIRTT’s regional

  partner.

           99.   Ms. Buczynski, as part of her employment with DIRTT, agreed to a

  confidentiality agreement which provided, among other things, that she would not

  “without the prior written consent of DIRTT, either during the period of [her]

  employment or at any time thereafter, disclose or cause to be disclosed any of the

  Confidential Information in any manner …” (Exhibit E).

           100. Ms. Buczynski also agreed to confidentiality provisions in the DIRTT

  offer letter she executed on September 30, 2016.

           101. Ms. Buczynski resigned from DIRTT effective September 17, 2019,

  as with Mr. Henderson, falsely stating to her colleagues that she was not leaving to

  work for Falkbuilt.

           102. On Ms. Buczynski’s last day, she plugged a USB device with a serial

  number that included 4A3BCF57-0 into her DIRTT-provided laptop. She also

  accessed a number of files and folders on her work computer’s hard drive related

  to ongoing DIRTT projects. Ms. Buczynski did not possess authorization to

  undertake any of these acts. (Exhibit F; Exhibit O at ¶ 9).




                                            33
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3102 Page 34 of 81




           103. On August 30, 2019, prior to her departure from DIRTT, Ms.

  Buczynski copied over 40 files, including one identified as “PPT ‘Large Clients’”

  to a Dropbox directory/folder. (Exhibit G).

           104. In fact, as noted above, Ms. Buczynski started working on behalf of

  Falkbuilt immediately following her departure from DIRTT.

           105. Immediately after leaving DIRTT’s employ, Ms. Buczynski reached

  out to one or more DIRTT customers on behalf of Falkbuilt in an effort to compete

  on ongoing projects and to underbid DIRTT by utilizing DIRTT’s Confidential

  Business Information and information obtained from DIRTT’s partner. (Exhibit

  H).

           106. On information and belief, Ms. Buczynski also worked to advance

  Falkbuilt’s interests to the detriment of DIRTT by either hiding or sitting on leads

  that she received in the time leading up to her departure, including inquiries from

  potential partners interested in working with DIRTT.

           107. After submitting her resignation to DIRTT, Ms. Buczynski also

  emailed to her personal email account DIRTT customer contact information, and

  DIRTT pricing and estimates. (Exhibit I).




                                           34
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3103 Page 35 of 81




           108. Ms. Buczynski’s and Mr. Henderson’s conduct is part of a pattern of a

  larger number of former DIRTT employees solicited by Falkbuilt (see Exhibit O at

  ¶ 9):

                 (a)    On December 28, 2018, Christina Engelbert, while a DIRTT

           employee, received an email from Dropbox instructing her to “Complete

           your Dropbox setup.” The email indicated that Ms. Engelbert had created a

           Dropbox account. Ms. Engelbert left DIRTT on December 31, 2018 and

           subsequently went to work for or on behalf of Falkbuilt. (Exhibit J).

                (b)     On December 29, 2018, Clayton Smed, while a DIRTT

           employee, received an email from Dropbox instructing him to “Complete

           your Dropbox setup.” The email indicated that Mr. Smed had created a

           Dropbox account. Clayton Smed changed the email associated with his

           Dropbox account from his DIRTT email to his personal email on January 14,

           2019. Clayton Smed left DIRTT on January 31, 2019 and subsequently went

           to work for or on behalf of Falkbuilt. (Exhibit K).

                 (c)    On January 12, 2019 Laura Shadow, while a DIRTT employee,

           received an email from Dropbox instructing her to “Complete your Dropbox

           setup.” The email indicated Ms. Shadow had created a Dropbox account.




                                              35
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3104 Page 36 of 81




           Ms. Shadow left DIRTT’s employ on January 31, 2019 and subsequently

           went to work for or on behalf of Falkbuilt. (Exhibit L).

           109. On September 19, 2018, David Weeks sent Mogens Smed a sensitive,

  confidential DIRTT document titled “Typical Headwall Cost Breakdown”. This

  information constitutes DIRTT Confidential Business Information. Mr. Weeks left

  DIRTT on Feb. 28, 2019 and went to work for Mr. Smed at Falkbuilt. (Exhibit M).

  Mr. Weeks forwarded similar pricing information to his personal email account in

  November 2018.

           110. Ingrid Schoning (who left DIRTT on September 15, 2019) forwarded

  a DIRTT confidential document to her Gmail account. This information constitutes

  DIRTT Confidential Business Information. Ms. Schoning now works for or on

  behalf of Falkbuilt. Ms. Schoning also changed a Dropbox account to associate it

  with her personal email address on July 23, 2019. (Exhibit N).

           111. Jordan Smed (who left DIRTT on January 31, 2019) accessed CAD

  design files at an abnormally high rate just prior to his departure from DIRTT. Mr.

  J. Smed accessed CAD files a total of 281 times over a period of nearly six years

  from 2012 to October 2018. In the three months prior to his departure from

  DIRTT, he accessed the CAD files 714 times, with 449 of those times being in the

  month of his departure. Mr. J. Smed also sent DIRTT pricing information, as well


                                              36
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3105 Page 37 of 81




  as shipping and forecast reports, to his personal email in the two weeks prior to his

  departure, including on his very last day of employment with DIRTT.

           112. Defendants are using and have misappropriated DIRTT Confidential

  Business Information, and DIRTT has reason to believe that Defendants’ actions

  are ongoing and widespread and directed by Falkbuilt.

           113. Plaintiffs have reason to believe, based upon direct knowledge of

  information actually taken, the facial similarity of DIRTT and Falkbuilt products,

  and the direct approach of Falkbuilt to DIRTT customers and partners with the

  purportedly similar products, that the theft was far more widespread than currently

  known.

           114. DIRTT seeks all relief available at law and in equity including, but

  not limited to, preliminary and permanent injunctive relief to restrain Defendants

  from using or disclosing DIRTT Confidential Business Information. DIRTT

  requests injunctive relief to protect itself from irreparable injuries caused by

  Defendants’ conduct and to prevent further harm. DIRTT also seeks an award of

  compensatory damages, exemplary damages, and attorney’s fees.

  C.       DIRTT Confidential Business Information Constitutes Trade Secrets

           115. DIRTT’s manufacturing approach is built on a foundation of

  technology, the center of which is the proprietary ICE Software. DIRTT uses ICE


                                           37
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3106 Page 38 of 81




  Software to design, visualize, configure, price, communicate, engineer, specify,

  order and manage projects. The ICE Software was developed in or around 2005 as

  a custom interior design and construction software solution to integrate into

  DIRTT’s offerings. The ICE Software makes manufactured, fully custom interiors

  both feasible and profitable while addressing challenges associated with traditional

  construction, including cost overruns, inconsistent quality, delays, and significant

  material waste. The ICE Software is used throughout the sales process, ensuring

  consistency across DIRTT’s services and products received by all of DIRTT’s

  clients.

           116. DIRTT begins manufacturing custom DIRTT products once a file (an

  “ICE File”) is generated and a purchase order is received. The ICE Software

  allows an entire project to be tracked and managed across the entire production

  cycle through design, sales, production, delivery and installation. The ICE File

  (containing a project’s engineering and manufacturing data) generated during the

  design        and   specification   process   can   be   used   for   optimizing   future

  reconfigurations, renovations, technology integration initiatives and changes to a

  client’s space.




                                                38
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3107 Page 39 of 81




           117. The ICE Software is licensed to unrelated companies and Regional

  Partners of DIRTT, but only for certain limited information and only if the parties

  agree to be bound by a confidentiality agreement.

           118. DIRTT’s proprietary ICE Software is among a body of DIRTT’s

  valuable intellectual property. The ICE Software is subject to a number of patents

  in Canada, the United States, Europe and Singapore. DIRTT also has a number of

  trademark and copyright protections related to the ICE Software.

           119. ICE files generated by ICE Software contain proprietary costing

  information that would be of substantial benefit to a competitor seeking to

  undercut DIRTT on price. Costing is a closely-guarded secret at DIRTT for this

  reason, and because of the substantial efforts utilized to generate it.

           120. In addition to the ICE Software, during their employment with

  DIRTT, Mr. Henderson, Ms. Buczynski, and other former DIRTT employees had

  access to DIRTT Confidential Business Information, including but not limited to:

                (a)   DIRTT’s job costing;

                (b)   DIRTT’s customer and supplier lists, and a list of prospects and
                      projects;

                (c)   DIRTT’s sales figures and projections;

                (d)   DIRTT’s pre-use customer presentations and marketing
                      materials;


                                             39
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3108 Page 40 of 81




                (e)   DIRTT’s marketing and sales strategies;

                (f)   DIRTT’s customer, supplier and Regional Partner order
                      histories, needs, and preferences;

                (g)   DIRTT’s customer proposals, service agreements, contracts and
                      purchase orders;

                (h)   DIRTT’s plans to expand and target new clients and markets;

                (i)   design specifications and drawings of DIRTT products;

                (j)   specialized methods and processes used to create custom
                      prefabricated modular interior wall partitions, other ocular
                      interior components and other DIRTT products;

                (k)   research and development of new DIRTT products;

                (l)   trade secrets and intellectual property strategy, including
                      strategy regarding the ICE Software and ancillary programs;

                (m)   strategic plans and business plans; and

                (n)   library of prior projects and customer needs, impossible to
                      replicate without access to DIRTT’s confidential system.

  This information comprises DIRTT Confidential Business Information.

           121. DIRTT Confidential Business Information is comprised of thousands

  of different files and documents. And while DIRTT is aware that some of the files

  constituting DIRTT’s Confidential Business Information were taken (or retained)

  without authorization, due to the volume of information that individuals such as

  Mr. Henderson, Mr. Jordan Smed, and Ms. Buczynski had access to, it is nearly


                                          40
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3109 Page 41 of 81




  impossible for DIRTT to identify every individual stolen file at this time, until or

  unless Defendants comply with their discovery obligations.

           122. Further, given Mr. Smed’s close personal relationship with many of

  the departing DIRTT employees, DIRTT has reasonably concluded that such

  information was widely shared within Falkbuilt Inc. and Falkbuilt Ltd. and directed

  by Mr. Smed. Additionally, considering that Falkbuilt’s regional branches are

  investors in Falkbuilt, are personally close to Mr. Smed, and that Falkbuilt issues

  email addresses to the branches, maintains the servers for them and stores emails

  for the branches, DIRTT believes the information is shared with Falkbuilt partners.

           123. DIRTT     devotes   significant   resources    to   developing    DIRTT

  Confidential Business Information.

           124. DIRTT Confidential Business Information constitutes trade secrets of

  DIRTT. It is vital to DIRTT’s business success and enables it to compete

  effectively in an extremely competitive marketplace. DIRTT takes reasonable

  measures to protect and maintain the confidentiality of DIRTT Confidential

  Business Information, including the measures described above.

           125. DIRTT derives substantial economic value from maintaining the

  secrecy of its DIRTT Confidential Business Information, including, among other

  things, its pricing, its customer, prospect, and supplier information, its sales figures


                                            41
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3110 Page 42 of 81




  and projections, its marketing and sales strategies, its technical-know-how, its

  design specifications, and its strategic and business plans. Any of this information

  would be immensely valuable to a competitor, and a global theft of the information

  would allow a competitor an unfair advantage in bidding against DIRTT on

  projects. DIRTT has incurred significant costs and expenses in developing its

  DIRTT Confidential Business Information.

           126. DIRTT Confidential Business Information, including, among other

  things, pricing, its customer, prospect and supplier information, its sales figures

  and projections, its marketing and sales strategies, its design specifications, and

  strategic and business plans, is neither generally known, nor is it readily

  ascertainable, to the general public, to DIRTT’s competitors, or to any other person

  or entity that could obtain value from such information.

           127. DIRTT takes reasonable measures to protect and maintain the secrecy

  of its DIRTT Confidential Business Information, including, among other things, its

  pricing, its customer, prospect, and supplier information, its sales figures and

  projections, its marketing and sales strategies, its design specifications, and its

  strategic and business plans.

           128. DIRTT limits access to DIRTT Confidential Business Information,

  and requires network passwords to access DIRTT Confidential Business


                                           42
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3111 Page 43 of 81




  Information on DIRTT’s computers, confidential agreements, warranty on ICE

  Software, and partner confidentiality agreements. DIRTT also has policies and

  procedures in place governing the access to and use of DIRTT Confidential

  Business Information, including efforts described above to identify attempts to

  improperly transfer DIRTT Confidential Business Information.

  D.       Falkbuilt directly and unlawfully competes with DIRTT, Inc.

           129. Despite Falkbuilt’s claims to the contrary, since its formation,

  Falkbuilt has attempted to compete in the same market as DIRTT, Inc. Not only is

  Falkbuilt attempting to compete in exactly the same market as Plaintiffs, but it is

  also attempting to steal DIRTT, Inc.’s customers and convert existing DIRTT, Inc.

  projects into Falkbuilt projects through unlawful means, including through its

  controlled regional representatives and partners. The regional branches are largely

  investors in Falkbuilt, and many hold themselves out as employees or principals of

  Falkbuilt, Ltd. The email servers for these purported independent businesses are

  controlled and maintained by Falkbuilt, Ltd.

           130. By way of example, in June 2020, Mr. Smed, on behalf of Falkbuilt,

  met with representatives from a DIRTT client. During this meeting, Mr. Smed

  discussed the DIRTT project, and made accusations regarding DIRTT with the




                                          43
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3112 Page 44 of 81




  intent of sowing suspicion and doubt about DIRTT’s ability to complete the

  project.

           131. Similarly, one of DIRTT’s Regional Partners in New York has

  already begun transitioning from selling DIRTT products to also selling Falkbuilt

  products. In addition to selling Falkbuilt products in the same market as DIRTT

  products, this partner has converted existing DIRTT projects into Falkbuilt

  projects. Such a transition of DIRTT projects to Falkbuilt projects will directly

  result in a loss of business and revenue for DIRTT.

           132. One of DIRTT’s partners in Cleveland has similarly used its dual

  relationship with DIRTT and Falkbuilt to Falkbuilt’s advantage. Specifically,

  DIRTT lost the bid for the second phase of a project for which DIRTT had done a

  full solution installation for the first phase in 2018 to 2019. DIRTT had informed

  its Regional Partner of the opportunity to bid on the second phase, which the

  partner then wrongfully disclosed to Falkbuilt. Despite DIRTT’s involvement in

  the project and what it believed was a competitive bid, DIRTT lost the bid. In

  other words, Falkbuilt has demonstrated a pattern of using DIRTT’s partner

  network in an effort to gain exposure to DIRTT’s competitive information. While

  DIRTT does not suggest that Falkbuilt should refrain from recruiting certain

  partners, it is certainly improper to use DIRTT’s partners to gain access to


                                          44
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3113 Page 45 of 81




  confidential information, such as bid pricing, in order to gain an unfair advantage

  in Falkbuilt’s direct competition with DIRTT, or to promote a false equivalency

  with DIRTT products.

           133. Falkbuilt and Mr. Smed have created confusion in the marketplace by:

                      (a)     Presenting Falkbuilt services to customers, including

          DIRTT customers and prospects, and misrepresenting the characteristics of

          such products and services by stating and representing that Falkbuilt products

          can replace DIRTT products with the full range of customization and

          functionality. In fact, for one project, the customer was so misled by

          Falkbuilt’s statements concerning the similarity between DIRTT and

          Falkbuilt that the project documents had to be formally amended to clarify

          that the design was based on Falkbuilt’s solution, and that DIRTT was an

          acceptable alternative as a manufacturer. This change was only made after a

          DIRTT representative had an in-depth conversation with the architect for the

          project, explaining the substantial difference between DIRTT and Falkbuilt.

                      (b)     Repeatedly and falsely claiming an affiliation with

          DIRTT, as Mr. Smed refers to DIRTTBAGS and DIRTT through social

          media, wrongly suggesting an affiliation, and that Falkbuilt’s technology is a

          lawful outgrowth of DIRTT technological heritage.


                                             45
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3114 Page 46 of 81




                      (c)    Degrading DIRTT to DIRTT customers and partners by

          falsely announcing departures of DIRTT partners, falsely representing

          DIRTT’s ability to perform its obligations with its customers, and falsely

          referring to the destruction of the company by current management.

           134. Falkbuilt’s own materials illustrate the extent to which Falkbuilt and

  its allegedly independent regional branches are intertwined. In one presentation,

  Falkbuilt claims that over 85% of Falkbuilt’s branches are investors in Falkbuilt,

  and over 66% of the total capital for Falkbuilt was raised directly from the

  branches. With the branches having so significant a financial stake in Falkbuilt, it

  is clear that they, too, have an incentive to use DIRTT information to leverage a

  competitive advantage for Falkbuilt.

           135. DIRTT, Inc. and DIRTT Ltd. have both been injured by Falkbuilt’s

  actions. Plaintiffs both have an interest in the integrity of DIRTT Confidential

  Information. Both companies also have lost revenue and face the risk of further

  lost revenue.




                                            46
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3115 Page 47 of 81




     COUNT I - VIOLATION OF UTAH UNIFORM TRADE SECRETS ACT
    (Utah. Code § 13-24-1 et seq.)(Against Lance Henderson, Kristy Henderson,
          Falkbuilt Ltd., Falkbuilt, Inc. and Falk Mountain States, LLC)

           136. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           137. The Utah Uniform Trade Secrets Act (“UTSA”) provides a private

  right of action for misappropriation of trade secrets.

           138. A “trade secret” is defined as “information, including a formula,

  pattern, compilation, program, device, method, technique, or process, that: (a)

  derives independent economic value, actual or potential, from not being generally

  known to, and not being readily ascertainable by proper means by, other persons

  who can obtain economic value from its disclosure or use; and (b) is the subject of

  efforts that are reasonable under the circumstances to maintain its secrecy.” Utah.

  Code § 13-24-2.

           139. The term “misappropriation” includes “(a) acquisition of a trade secret

  of another by a person who knows or has reason to know that the trade secret was

  acquired by improper means; or (b) disclosure or use of a trade secret of another

  without express or implied consent by a person who: (i) used improper means to

  acquire knowledge of the trade secret; or (ii) at the time of disclosure or use, knew

  or had reason to know that his knowledge of the trade secret was: (A) derived from


                                             47
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3116 Page 48 of 81




  or through a person who had utilized improper means to acquire it; (B) acquired

  under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

  (C) derived from or through a person who owed a duty to the person seeking relief

  to maintain its secrecy or limit its use; or (iii) before a material change of his

  position, knew or had reason to know that it was a trade secret and that knowledge

  of it had been acquired by accident or mistake.” Utah. Code § 13-24-2.

           140. The    term    “improper     means”      includes    “theft,   bribery,

  misrepresentation, breach or inducement of a breach of a duty to maintain secrecy,

  or espionage through electronic or other means.” Utah. Code § 13-24-2.

           141. While a DIRTT employee, Mr. Henderson had access to DIRTT’s

  trade secrets, including confidential customer and account information, such as

  marketing strategies and techniques, marketing and development plans for client

  contact information, price lists, specific contract pricing and payment histories.

  Such information gives DIRTT a commercial competitive advantage and derives

  economic value from not being generally known to and not readily ascertainable

  by the public or any person who can obtain economic value from its disclosure or

  use.

           142. Upon information and belief, Defendants have conspired to

  misappropriate a large number of other DIRTT trade secrets. Plaintiffs are aware


                                           48
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3117 Page 49 of 81




  of, for example, DIRTT pricing information, design documents, client specific

  project documents, and other trade secrets that were misappropriated. However,

  due to the potentially thousands of individual trade secrets at issue (i.e. individual

  design files, pricing documents, and client project information), DIRTT cannot

  reasonably identify each trade secret at issue, as the information necessary for such

  identification is in the possession of Defendants and in the possession of those

  former DIRTT employees who took part in Defendants’ conspiracy.

           143. As a DIRTT employee, Mr. Henderson was aware of the confidential

  nature of DIRTT’s trade secrets and agreed to ensure the continued confidentiality

  of such information as set forth above.

           144. As a DIRTT employee, Mr. Henderson was also aware that DIRTT

  placed confidence in him to maintain the confidentiality of DIRTT’s trade secrets,

  at least through the confidentiality agreement he signed.

           145. At all relevant times, DIRTT made, and continues to make, reasonable

  efforts to maintain the secrecy of DIRTT’s trade secrets, by, among other things,

  requiring Mr. Henderson to sign a confidentiality agreement in connection with his

  employment.

           146. In violation of his duty to refrain from using or disclosing DIRTT’s

  trade secrets, Mr. Henderson, on his own and as part of a conspiracy with Falkbuilt


                                            49
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3118 Page 50 of 81




  Ltd., Falkbuilt, Inc., Kristy Henderson and Falk Mountain States, LLC,

  misappropriated DIRTT’s trade secrets, including but not limited to, confidential

  and proprietary customer account information, marketing data and analysis,

  customer histories and payment histories, including marketing information and

  hundreds of DIRTT files and folders.

           147. These Defendants’ violations of the UTSA caused DIRTT substantial

  damage. Among other things, DIRTT was required to hire attorneys and computer

  forensic      experts   to   investigate   and   attempt   to   mitigate   Defendants’

  misappropriation of DIRTT’s trade secrets.

           148. DIRTT also suffered damage as a result of the loss or diminishment of

  value of DIRTT Confidential Business Information and other confidential and

  proprietary information, and diminishment of business value and competitive

  standing.

           149. Falkbuilt competes directly with DIRTT, and Defendants continue to

  use the misappropriated DIRTT trade secrets to gain an unfair competitive

  advantage in the marketplace. Upon information and belief, it is at least in part due

  to Falkbuilt’s illegal use of DIRTT’s trade secrets that several DIRTT projects

  were stolen by Falkbuilt, and the reason why DIRTT lost bids to Falkbuilt on the




                                              50
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3119 Page 51 of 81




  same projects. A list of such projects currently known to DIRTT is attached as

  Exhibit P, and filed under seal.

           150. At all times, Mr. Smed, as founder and CEO of Falkbuilt, was aware

  of and actively encouraged Mr. Henderson’s and Kristy Henderson’s improper

  acquisition of DIRTT trade secret information.

           151. In addition to Mr. Henderson, Falkbuilt Ltd., Falkbuilt, Inc., Falk

  Mountain States, LLC, Kristy Henderson, and Mogens Smed are directly liable for

  violations of the UTSA because they actively participated, through their conspiracy

  with each other and Mr. Henderson, in misappropriating DIRTT’s trade secrets.

           152. Falkbuilt, Inc., Falkbuilt Ltd., and Falk Mountain States, LLC are also

  directly liable for violations of the UTSA because they acquired DIRTT trade

  secret information through their agents, Mr. Henderson and Kristy Henderson,

  knowing that such information was obtained by improper means, including

  violations of Mr. Henderson’s explicit and implied duties of confidentiality.

           153. Falkbuilt, Inc., Falkbuilt Ltd., Falk Mountain States, LLC, Mr.

  Henderson, and Kristy Henderson are each liable for violations of the UTSA

  because they used DIRTT trade secrets (which include DIRTT Confidential

  Business Information) without express or implied permission from DIRTT and

  because Falkbuilt, Inc., Falkbuilt Ltd., Falk Mountain States, LLC and Kristy


                                            51
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3120 Page 52 of 81




  Henderson knew or had reason to know that Mr. Henderson had acquired DIRTT’s

  trade secrets under circumstances giving rise to a duty to maintain their secrecy or

  limit their use, and had divulged DIRTT’s trade secrets when he owed a duty to

  DIRTT to maintain their secrecy or limit their use.

           154. DIRTT has been and continues to be injured irreparably by these

  Defendants’ misappropriations of its trade secrets.

  COUNT II – FEDERAL DEFEND TRADE SECRETS ACT (18 U.S.C. § 1836)
   (Against Lance Henderson, Kristy Henderson, Falkbuilt Ltd., Falkbuilt, Inc.,
                       and Falk Mountain States, LLC)

           155. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           156. The Federal Defend Trade Secrets Act provides a private right of

  action for an “owner of a trade secret that is misappropriated . . . if the trade secret

  is related to a product or service used in, or intended for use in, interstate or foreign

  commerce.” 18 U.S.C. § 1836(b)(1).

           157. A “trade secret” means:

                 all forms and types of financial, business, scientific, technical,
                 economic or engineering information, including patterns, plans,
                 compilations, program devices, formulas, designs, prototypes,
                 methods, techniques, processes, procedures, programs, or codes,
                 whether tangible or intangible, and whether or how stored, compiled,
                 or    memorialized      physically,    electronically,   graphically,
                 photographically or in writing if (A) the owner thereof has taken
                 reasonable measures to keep such information secret; and (B) the
                                             52
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3121 Page 53 of 81




                 information derives independent economic value, actual or potential,
                 from not being known to, and not being readily ascertainable through
                 proper means by, another person who can obtain economic value from
                 the disclosure or use of the information.

  18 U.S.C. § 1836(3).

           158. The term “misappropriation” includes the “disclosure or use of a trade

  secret of another without express or implied consent by a person who . . . at the

  time of disclosure or use, knew or had reason to know that the knowledge of the

  trade secret was . . . derived from or through a person who owed a duty to the

  person seeking relief to maintain the secrecy of the trade secret.” 18 U.S.C. §

  1839(5)(B)(ii)(III).

           159. The term “improper” includes “breach of a duty to maintain secrecy . .

  .” 18 U.S.C. §1939(6).

           160. DIRTT Confidential Business Information is a “trade secret” under

  the Federal Defend Trade Secrets Act because it comprises confidential and

  proprietary customer information, including marketing plans, strategies and data,

  artwork, financial information, customer information, account histories and other

  information which DIRTT takes reasonable measures to maintain secret.

           161. Such information derives independent economic value because it

  provides DIRTT with a competitive commercial advantage from not being known



                                            53
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3122 Page 54 of 81




  to, and not being readily ascertainable through proper means by, another person

  who can obtain economic value from the disclosure or use of the information.

           162. Upon information and belief based upon available objective

  information, Defendants have conspired to misappropriate a large number of other

  DIRTT trade secrets.       Plaintiffs are aware of, for example, DIRTT pricing

  information, design documents, client specific project documents, and other trade

  secrets that were misappropriated. However, due to the potentially thousands of

  individual trade secrets at issue (i.e. individual design files, pricing documents, and

  client project information), DIRTT cannot reasonably identify each trade secret at

  issue in this Litigation until or unless Defendants respond in discovery, as the

  information necessary for such identification is in the possession of Defendants

  and in the possession of those former DIRTT employees who took part in

  Defendants’ conspiracy.

           163. The DIRTT trade secrets misappropriated by Falkbuilt Ltd., Falkbuilt,

  Inc., Lance Henderson, Kristy Henderson and Falk Mountain States, LLC are used

  in interstate commerce to bid for, design, and construct projects throughout the

  United States.




                                            54
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3123 Page 55 of 81




           164. As a DIRTT employee, Mr. Henderson had contractual and fiduciary

  duties to maintain the secrecy of DIRTT’s trade secrets and not misappropriate the

  information for his own use or for the use of DIRTT’s competitors.

           165. At all relevant times, Mr. Henderson was aware of the duty to

  maintain the secrecy of DIRTT’s trade secrets and not misappropriate such

  information for his own use.

           166. In violation of this duty, Mr. Henderson misappropriated DIRTT’s

  trade secrets, marketing data and analyses, customer histories and payment

  histories, by taking such information without DIRTT’s express or implied consent.

           167. These Defendants’ violations of the Federal Defend Trade Secrets Act

  caused DIRTT substantial damage. Among other things, DIRTT was required to

  hire attorneys and computer forensic experts to investigate and attempt to mitigate

  Defendants’ misappropriation of DIRTT’s trade secrets.

           168. DIRTT also suffered damage as a result of the loss or diminishment of

  value of DIRTT’s trade secrets, and diminishment of business value and

  competitive standing.

           169. Falkbuilt competes directly with DIRTT, and Defendants continue to

  use the misappropriated DIRTT trade secrets to gain an unfair competitive

  advantage in the marketplace. Upon information and belief, it is at least in part due


                                           55
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3124 Page 56 of 81




  to Falkbuilt’s illegal use of DIRTT’s trade secrets that several DIRTT projects

  were stolen by Falkbuilt, and the reason why DIRTT lost bids to Falkbuilt on the

  same projects. A list of such projects currently known to DIRTT is attached as

  Exhibit P, and filed under seal.

           170. In addition to Mr. Henderson, Falkbuilt, Inc., Falkbuilt Ltd., Falk

  Mountain States, LLC and Kristy Henderson are directly liable for violations of the

  Defend Trade Secrets Act because they actively participated, through their

  conspiracy with other Defendants in misappropriating DIRTT’s trade secrets.

           171. Falkbuilt, Inc., Falkbuilt Ltd. and Falk Mountain States, LLC are also

  directly liable for violations of the Defend Trade Secrets Act because they acquired

  DIRTT trade secret information through their agents, the Hendersons, knowing

  that such information was obtained by improper means, including violations of Mr.

  Henderson’s explicit and implied duties of confidentiality.

           172. Falkbuilt, Inc., Falkbuilt Ltd., Falk Mountain States, LLC, Mr.

  Henderson, and Kristy Henderson are liable for violations of the Defend Trade

  Secrets Act because they used DIRTT trade secrets without express or implied

  permission from DIRTT and Falkbuilt, Inc., Falkbuilt Ltd., Falk Mountain States,

  LLC and Kristy Henderson knew or had reason to know that Mr. Henderson had

  acquired the DIRTT trade secrets under circumstances giving rise to a duty to


                                            56
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3125 Page 57 of 81




  maintain their secrecy or limit their use; and had divulged DIRTT trade secrets

  when he owed a duty to DIRTT to maintain their secrecy or limit their use.

                     COUNT III – BREACHES OF CONTRACTS
                             (Against Mr. Henderson)

           173. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           174. Mr. Henderson owed contractual duties to DIRTT based on his May

  21, 2009 agreement to DIRTT’s terms and conditions, and his June 25, 2019

  execution of DIRTT’s Computer/Data Security policy.

           175. On information and belief, Mr. Henderson breached his obligations

  under the May 21, 2009 agreement by failing to prevent unauthorized publication

  and disclosure of (a) any trade secret, manufacturing process or confidential

  information concerning DIRTT, and (b) the finances of DIRTT and respective

  dealings, transactions or affairs of which Mr. Henderson was familiar during his

  employment.

           176. For example, Mr. Henderson has used his knowledge of DIRTT

  dealings with customers and prospective customers for the benefit of Falkbuilt,

  Falkbuilt Mountain States, and himself.

           177. On information and belief, Mr. Henderson has also damaged DIRTT

  by publishing and disclosing to Falkbuilt and Falkbuilt Mountain States, DIRTT’s
                                             57
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3126 Page 58 of 81




  competitor, DIRTT Confidential Business Information, including confidential

  electronic information, copied from DIRTT’s computer systems before his

  departure.

           178. On information and belief, Mr. Henderson breached his obligations

  under the June 25, 2019 DIRTT Computer/Data Security Policy by (a) storing

  information on systems and channels not controlled by DIRTT (e.g., cloud

  computing services and a personal hard drive), and (b) accessing DIRTT computer

  or network locations and resources for which he was not previously authorized

  (e.g. projects outside of his market area, which on information and belief were

  accessed to benefit Falkbuilt).

     COUNT IV – VIOLATION OF PENNSYLVANIA UNIFORM TRADE
   SECRETS ACT (12 P.S. § 5302) (Against Falkbuilt, Inc. and Falkbuilt Ltd.)

           179. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           180. The Pennsylvania Uniform Trade Secrets Act (“PUTSA”) provides a

  private right of action for misappropriation of trade secrets.

           181. A “trade secret” is defined as “information, including a formula,

  pattern, compilation, program, device, method, technique, or process, that: (1)

  derives independent economic value, actual or potential, from not being generally

  known to, and not being readily ascertainable by proper means by, other persons
                                             58
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3127 Page 59 of 81




  who can obtain economic value from its disclosure or use; and (2) is the subject of

  efforts that are reasonable under the circumstances to maintain its secrecy.” 12 P.S.

  § 5302.

           182. The term “misappropriation” includes “(a) acquisition of a trade secret

  of another by a person who knows or has reason to know that the trade secret was

  acquired by improper means; or (b) disclosure or use of a trade secret of another

  without express or implied consent by a person who: (i) used improper means to

  acquire knowledge of the trade secret; or (ii) at the time of disclosure or use, knew

  or had reason to know that his knowledge of the trade secret was: (A) derived from

  or through a person who had utilized improper means to acquire it; (B) acquired

  under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

  (C) derived from or through a person who owed a duty to the person seeking relief

  to maintain its secrecy or limit its use; or (iii) before a material change of his

  position, knew or had reason to know that it was a trade secret and that knowledge

  of it had been acquired by accident or mistake.” 12 P.S. § 5302.

           183. The     term    “improper     means”     includes    “theft,   bribery,

  misrepresentation, breach or inducement of a breach of a duty to maintain secrecy,

  or espionage through electronic or other means.” 12 P.S. § 5302.




                                            59
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3128 Page 60 of 81




           184. While    a   DIRTT employee,      Ms. Buczynski, working from

  Pennsylvania, had access to DIRTT’s trade secrets, including DIRTT Confidential

  Business Information, including confidential customer and account information,

  such as marketing strategies and techniques, marketing and development plans for

  client contact information, price lists, specific contract pricing and payment

  histories. Such information derives economic value because it gives DIRTT a

  commercial competitive advantage from not being generally known to and not

  readily ascertainable by the public or any person who can obtain economic value

  from its disclosure or use.

           185. As a DIRTT employee, Ms. Buczynski was aware of the confidential

  nature of DIRTT’s trade secrets and agreed to ensure the continued confidentiality

  of such information.

           186. As a DIRTT employee, Ms. Buczynski was also aware that DIRTT

  placed confidence in her to maintain the confidentiality of DIRTT’s trade secrets.

           187. At all relevant times, DIRTT made, and continues to make, reasonable

  efforts to maintain the secrecy of DIRTT Confidential Business Information, by,

  among other things, requiring Ms. Buczynski to sign a confidentiality agreement.

           188. Upon information and belief, Defendants have conspired to

  misappropriate a large number of other DIRTT trade secrets. Plaintiffs are aware


                                           60
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3129 Page 61 of 81




  of, for example, DIRTT pricing information, design documents, client specific

  project documents, and other trade secrets that were misappropriated. However,

  due to the potentially thousands of individual trade secrets at issue (i.e. individual

  design files, pricing documents, and client project information), DIRTT cannot

  reasonably identify each trade secret at issue, as the information necessary for such

  identification is in possession of Defendants and in the possession of those former

  DIRTT employees who took part in Defendants’ conspiracy.

           189. In violation of her duty to refrain from using or disclosing DIRTT’s

  trade secrets, Ms. Buczynski, on her own and as part of a conspiracy with

  Falkbuilt, Inc. and Falkbuilt Ltd., misappropriated DIRTT’s trade secrets. Mr.

  Smed, as CEO and founder of Falkbuilt, was aware of and actively encouraged and

  induced these activities of Ms. Buczynski, which constitute a breach of her duty to

  maintain the secrecy of DIRTT’s trade secrets.

           190. Falkbuilt, Inc.’s and Falkbuilt Ltd.’s violations of the PUTSA caused

  DIRTT substantial damage. Among other things, DIRTT was required to hire

  attorneys and computer forensic experts to investigate and attempt to mitigate

  Falkbuilt’s misappropriation of DIRTT Confidential Business Information.

           191. DIRTT also suffered damage as a result of the loss or diminishment of

  value of DIRTT Confidential Business Information and other confidential and


                                           61
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3130 Page 62 of 81




  proprietary information, and diminishment of business value and competitive

  standing.

           192. Falkbuilt competes directly with DIRTT, and Defendants continue to

  use the misappropriated DIRTT trade secrets to gain a competitive advantage in

  the marketplace. Upon information and belief, several DIRTT projects were stolen

  by Falkbuilt, and DIRTT lost bids to Falkbuilt on the same projects, at least in part

  due to Falkbuilt’s illegal use of DIRTT’s trade secrets. A list of such projects

  currently known to DIRTT is attached as Exhibit P, and filed under seal.

           193. DIRTT further believes that Falkbuilt is improperly using DIRTT’s

  confidential information gained from its regional branches to gain a competitive

  edge on DIRTT in direct competition on projects.           Falkbuilt has used, and

  continues to use, confidential information obtained from DIRTT to undercut

  DIRTT’s pricing on project bids for which DIRTT and Falkbuilt are in

  competition. In many cases, DIRTT has lost bids to Falkbuilt by just hundreds of

  dollars. In one example, DIRTT lost the bid for the second phase of a project for

  which DIRTT had already bid, won, and completed the first phase in 2018 to 2019.

  DIRTT had informed its Regional Partner of the opportunity to bid on the second

  phase, which the partner then wrongfully disclosed to Falkbuilt.




                                           62
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3131 Page 63 of 81




           194. Falkbuilt, Inc., and Falkbuilt Ltd. are directly liable for violations of

  the PUTSA because they actively participated with Ms. Buczynski in

  misappropriating DIRTT’s trade secrets.

           195. Falkbuilt, Inc. and Falkbuilt Ltd. are also directly liable for violations

  of the PUTSA because they acquired DIRTT trade secret information through their

  agent, Ms. Buczynski, knowing that such information was obtained by improper

  means, including violations of Ms. Buczynski’s explicit and implied duties of

  confidentiality.

           196. Falkbuilt, Inc. and Falkbuilt Ltd. are liable for violations of the

  PUTSA because they used DIRTT trade secrets without express or implied

  permission from DIRTT, and Falkbuilt, Inc. and Falkbuilt Ltd. knew or had reason

  to know that Ms. Buczynski had acquired the DIRTT trade secrets under

  circumstances giving rise to a duty to maintain their secrecy or limit their use; and

  had divulged DIRTT’s trade secrets when she owed a duty to DIRTT to maintain

  their secrecy or limit their use.

           197. DIRTT has been and continues to be injured irreparably by Falkbuilt,

  Inc.’s and Falkbuilt Ltd.’s misappropriations of DIRTT’s trade secrets.




                                              63
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3132 Page 64 of 81




     COUNT V – VIOLATION OF LANHAM ACT (15 U.S.C. § 1501, et seq.)
         (Against Falkbuilt, Inc., Falkbuilt Ltd. and Mogens Smed)

           198. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           199. The Lanham Act provides a private cause of action for

  misidentification of the origin of goods and services.

           200. Specifically, the Lanham Act provides:

           §1125  FALSE    DESIGNATIONS    OF   ORIGIN,                         FALSE
           DESCRIPTIONS, AND DILUTION FORBIDDEN

           (a) Civil action

           (1) Any person who, on or in connection with any goods or services, or any

           container for goods, uses in commerce any word, term, name, symbol, or

           device, or any combination thereof, or any false designation of origin, false

           or misleading description of fact, or false or misleading representation of

           fact, which—

           (A) is likely to cause confusion, or to cause mistake, or to deceive as to the

           affiliation, connection, or association of such person with another person, or

           as to the origin, sponsorship, or approval of his or her goods, services, or

           commercial activities by another person, or




                                             64
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3133 Page 65 of 81




           (B) in commercial advertising or promotion, misrepresents the nature,

           characteristics, qualities, or geographic origin of his or her or another

           person’s goods, services, or commercial activities.

           201. In this case, Falkbuilt has presented itself in the marketplace as

  providing equivalent services to DIRTT. As explained above in Paragraphs 45-60,

  Falkbuilt’s solutions are demonstrably not equivalent to those of DIRTT.

  Falkbuilt’s solutions lack the flexibility or customizability of DIRTT’s solutions,

  and rely on considerably older technology.

           202. Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed violated the prohibitions

  of the Lanham Act in four separate ways:

                       (a)    Repeatedly misrepresenting the nature and character of

          Falkbuilt’s goods and services by drawing false comparisons between DIRTT

          products and Falkbuilt products, which is likely to cause confusion among

          consumers, as explained in Paragraphs 45-60 above. Specifically, Falkbuilt,

          Inc., Falkbuilt Ltd. and Mr. Smed have misrepresented the capability of

          Falkbuilt solutions. Similarly, Falkbuilt, Inc.’s, Falkbuilt Ltd.’s and Mr.

          Smed’s false comparisons to DIRTT solutions misrepresent Falkbuilt’s

          access to DIRTT’s proprietary methods, which are protected by patents.

          Falkbuilt further misrepresents the cost of Falkbuilt products over the life of


                                             65
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3134 Page 66 of 81




          the products. Upon information and belief, such misrepresentations are not

          limited to individual instances, but are widespread and ongoing. At least one

          specific example, as explained in Paragraph 56 above, is presently known to

          DIRTT in which Falkbuilt’s misrepresentations as to the equivalency

          between DIRTT and Falkbuilt were such that when the reality was

          discovered, project documents had to be formally amended.

                       (b)       Repeatedly and falsely representing an association or

          affiliation with DIRTT through the use of social media, which is likely to

          cause confusion among consumers by, for example, creating an illusion that

          Mr. Smed and Falkbuilt have access to DIRTT’s resources and clientele, and

          co-opting DIRTT’s reputation. This is part of an ongoing effort to persuade

          consumers that Falkbuilt’s products and services are equivalent to DIRTT’s

          products and services. Specifically, Mr. Smed has issued numerous Tweets

          that either (1) falsely create the illusion of his continued association with

          DIRTT or (2) detail false information about DIRTT and/or its customers.

          These Tweets were directed to the marketplace as a whole, and are attached

          hereto as Exhibit S.

                       (c)       Ms. Buczynski, on behalf of Falkbuilt, passed off the

          ready-for-market products in DIRTT’s showroom as those of Falkbuilt and,


                                              66
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3135 Page 67 of 81




          when discussing Falkbuilt with consumers, referred to it as “the new DIRTT”

          or “DIRTT 2.0.” Upon information and belief, Falkbuilt partners and

          employees continue to make similar misrepresentations, which are directed at

          consumers and at the marketplace, generally.

                       (d)   Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed knowingly

          misdesignated the origin of Falkbuilt’s techsheets and brochures, and similar

          information included on Falkbuilt’s website, mimicking DIRTT’s diagrams

          and products in them even though, as explained in Paragraphs 45-60 above,

          there is no real equivalence between DIRTT’s and Falkbuilt’s interior

          construction solutions. Such information and promotional materials were

          distributed, and continue to be distributed, widely in the marketplace to

          consumers.

           203. There is a high likelihood of consumer confusion as to the origin of

  the goods and services caused by these Defendants’ false designations of origin.

  DIRTT is harmed by the false designation of DIRTT products as those of Falkbuilt

  because such false attribution diverts existing and potential customers, in the health

  care sector and others, from DIRTT to Falkbuilt, resulting in damages to DIRTT.

           204. Upon information and belief, it is due to Defendants’ false

  descriptions that several DIRTT projects were obtained by Falkbuilt, either by


                                            67
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3136 Page 68 of 81




  flipping projects that were DIRTT projects, or winning bids on projects that would

  otherwise have gone to DIRTT but for Falkbuilt’s misrepresentations.

           205. Pursuant to the Lanham Act, DIRTT is entitled to damages in the

  amount of: (1) Falkbuilt’s profits related to the violations; (2) damages sustained

  by DIRTT; (3) DIRTT’s costs of the action; and (4) DIRTT’s attorneys’ fees.

   COUNT VI – VIOLATION OF COLORADO CONSUMER PROTECTION
    ACT (Colo. Rev. Stat. § 6-1-101, et seq.) (Against Falkbuilt, Inc., Falkbuilt
                             Ltd. and Mogens Smed)

           206. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           207. The Colorado Consumer Protection Act (“CCPA”) provides a private

  cause of action to citizens of Colorado, including businesses such as DIRTT which

  are incorporated there.

           208. Defendants Falkbuilt, Inc., Falkbuilt, Ltd. and Mr. Smed are liable for

  violating the CCPA because these Defendants engaged in unfair or deceptive trade

  practices by:

                        (a)   Repeatedly misrepresenting the nature and character of

          Falkbuilt’s    goods and services by drawing false comparisons between

          DIRTT products and Falkbuilt products, which is likely to cause confusion

          among consumers, as explained in Paragraphs 45-60 above. Specifically,


                                             68
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3137 Page 69 of 81




          Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed have misrepresented the

          capability of Falkbuilt’s interior construction solutions. Similarly, Falkbuilt,

          Inc.’s, Falkbuilt Ltd.’s and Mr. Smed’s false comparisons to DIRTT solutions

          misrepresent Falkbuilt’s access to DIRTT’s proprietary methods, which are

          protected by patents. Falkbuilt further misrepresents the cost of Falkbuilt

          products over the life of the products. Upon information and belief, such

          misrepresentations are not limited to individual instances, but are widespread

          and ongoing. At least one specific example, as explained in Paragraph 56

          above, is presently known to DIRTT in which Falkbuilt’s misrepresentations

          as to the equivalency between DIRTT and Falkbuilt was such that when the

          reality was discovered, project documents had to be formally amended. And

          DIRTT believes that it lost the bid for that project in January 2020 due to

          Falkbuilt’s misrepresentations.

                       (b)    Repeatedly and falsely representing an association or

          affiliation with DIRTT through the use of social media, which is likely to

          cause confusion among consumers by, for example, creating an illusion that

          Mr. Smed and Falkbuilt have access to DIRTT’s resources and clientele, and

          co-opting DIRTT’s reputation. This is part of an ongoing effort to persuade

          consumers that Falkbuilt’s products and services are equivalent to DIRTT’s


                                              69
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3138 Page 70 of 81




          products and services. Specifically, Mr. Smed has issued numerous Tweets

          that either: (1) falsely create the illusion of his continued association with

          DIRTT; or (2) detail false information about DIRTT and/or its customers.

          These Tweets were directed to the marketplace as a whole, and are attached

          hereto as Exhibit S.

                       (c)       Ms. Buczynski, on behalf of Falkbuilt, passed off the

          ready-for-market products in DIRTT’s showroom as those of Falkbuilt and,

          when discussing Falkbuilt with consumers, referred to it as “the new DIRTT”

          or “DIRTT 2.0”. Upon information and belief, Falkbuilt branches and

          employees continue to make similar misrepresentations, which are directed at

          consumers and at the marketplace, generally. And in fact, Falkbuilt’s own

          promotional material touts the fact that it has no showrooms, which may

          explain why Falkbuilt branches and employees rely on DIRTT’s showrooms

          to be able to provide Falkbuilt customers with in-person demonstrations of its

          solutions.

                       (d)       Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed knowingly

          misdesignated the origin of Falkbuilt’s techsheets and brochures, and similar

          information included on Falkbuilt’s website, mimicking DIRTT’s diagrams

          and products in them even though, as explained in Paragraphs 45-60 above,


                                               70
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3139 Page 71 of 81




          there is no real equivalence between DIRTT’s and Falkbuilt’s interior

          construction solutions. Such information and promotional materials were

          distributed, and continue to be distributed, widely in the marketplace to

          consumers.

           209. All of these acts and false statements of facts occurred in the course of

  Falkbuilt’s business, and these Defendants’ efforts to create confusion are directed

  generally to the marketplace for DIRTT’s goods and services.

           210. These Defendants’ acts and false statements of facts constitute an

  ongoing fraud on the consumer public.

           211. These acts and false statements of facts significantly impact the public

  as actual or potential consumers of DIRTT’s goods and services because they

  create a high likelihood of confusion among actual or potential consumers of those

  goods and services as to the origin of those goods and services.

           212. The end users of DIRTT’s goods and services, including hospitals and

  medical clinics, are not necessarily knowledgeable about the technological nuances

  of the process by which these units are constructed. Thus, these Defendants’ efforts

  to misstate the origin of these goods and services have the capacity, and are highly

  likely, to deceive consumers. These consumers are likely to have to expend time

  and effort to determine the actual origin of the goods and services. Unless


                                             71
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3140 Page 72 of 81




  restrained and enjoined by this Court, these Defendants’ actions will continue to

  cause confusion in the marketplace as to the origin of DIRTT’s goods and services.

           213. The conduct of these Defendants has caused, and unless restrained

  and enjoined by this Court, will continue to cause, irreparable damage to DIRTT, a

  Colorado corporation, by confusing consumers as to the origin of its goods and

  services and by creating doubt about DIRTT’s stability with respect to its partner

  network. These Defendants’ deceptive conduct has directly and negatively

  impacted DIRTT’s reputation, business value, and competitive standing. Upon

  information and belief, it is due to Defendants’ false statements of fact that several

  DIRTT projects were stolen by Falkbuilt, and the reason why DIRTT lost bids to

  Falkbuilt on the same projects. A list of such projects currently known to DIRTT

  is attached as Exhibit P, and filed under seal.

           214. Pursuant to Colo. Rev. Stat. § 6-1-113, DIRTT is entitled to recover

  an amount equal to three times its actual damages, and reasonable attorneys’ fees.




                                            72
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3141 Page 73 of 81




     COUNT VII – VIOLATION OF OHIO DECEPTIVE PRACTICES ACT
                  (Ohio Rev. Code Ann. § 4165.01, et seq.)
         (Against Falkbuilt, Inc., Falkbuilt Ltd. and Mogens Smed)

           215. The allegations contained in the preceding paragraphs set forth above

  are incorporated as if fully set forth herein.

           216. The Ohio Deceptive Practices Act (“ODPA”) provides a private cause

  of action when, among other things, “in the course of [a] person’s business,

  vocation or occupation, the person causes likelihood of confusion or

  misunderstanding as to the source, sponsorship, approval, or certification of goods

  or services.” Ohio Rev. Code Ann. § 4165.02(A)(2).

           217. Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed are liable for violation of

  the ODPA because they knowingly engaged in deceptive trade practices by falsely

  designating the source of goods and services originated by DIRTT by:

                       (a)    Repeatedly misrepresenting the nature and character of

          the goods and services by drawing false comparisons between DIRTT

          products and Falkbuilt products, which is likely to cause confusion among

          consumers, as explained in Paragraphs 45-60 above. Specifically, Falkbuilt,

          Inc., Falkbuilt Ltd. and Mr. Smed have misrepresented the capability of

          Falkbuilt’s interior construction solutions. Similarly, Falkbuilt, Inc.’s,

          Falkbuilt Ltd.’s and Mr. Smed’s false comparisons to DIRTT solutions


                                             73
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3142 Page 74 of 81




          misrepresent Falkbuilt’s access to DIRTT’s proprietary methods, which are

          protected by patents. Falkbuilt further misrepresents the cost of Falkbuilt

          products over the life of the products. Upon information and belief, such

          misrepresentations are not limited to individual instances, but are widespread

          and ongoing. At least one specific example, as explained in Paragraph 56

          above, is presently known to DIRTT in which Falkbuilt’s misrepresentations

          as to the equivalency between DIRTT and Falkbuilt was such that when the

          reality was discovered, project documents had to be formally amended. And

          DIRTT believes that it lost the bid for that project in January 2020 due to

          Falkbuilt’s misrepresentations.

                      (b)     Repeatedly and falsely representing an association or

          affiliation with DIRTT through the use of social media, which is likely to

          cause confusion among consumers by, for example, creating an illusion that

          Mr. Smed and Falkbuilt have access to DIRTT’s resources and clientele, and

          co-opting DIRTT’s reputation. This is part of an ongoing effort to persuade

          consumers that Falkbuilt’s products and services are equivalent to DIRTT’s

          products and services. Specifically, Mr. Smed has issued numerous Tweets

          that either: (1) falsely create the illusion of his continued association with

          DIRTT or; (2) detail false information about DIRTT and/or its customers.


                                             74
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3143 Page 75 of 81




          These Tweets were directed to the marketplace as a whole, and are attached

          hereto as Exhibit S.

                       (c)       Ms. Buczynski, on behalf of Falkbuilt, passed off the

          ready-for-market products in DIRTT’s showroom as those of Falkbuilt and,

          when discussing Falkbuilt with consumers, referred to it as “the new DIRTT”

          or “DIRTT 2.0”. Upon information and belief, Falkbuilt branches and

          employees continue to make similar misrepresentations, which are directed at

          consumers and at the marketplace, generally. And, in fact, Falkbuilt’s own

          promotional material touts the fact that it has no showrooms, which may

          explain why Falkbuilt partners and employees rely on DIRTT’s showrooms

          to be able to provide Falkbuilt customers with in-person demonstrations of its

          solutions.

                       (d)       Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed knowingly

          misdesignated the origin of Falkbuilt’s techsheets and brochures, and similar

          information included on Falkbuilt’s website, mimicking DIRTT’s diagrams

          and products in them even though, as explained in Paragraphs 45-60 above,

          there is no real equivalence between DIRTT’s and Falkbuilt’s interior

          construction solutions. Such information and promotional materials were




                                               75
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3144 Page 76 of 81




          distributed, and continue to be distributed, widely in the marketplace to

          consumers.

           218. There is a high likelihood of confusion or misunderstanding on the

  part of the buying public as to the source of DIRTT’s goods and services caused by

  these Defendants’ false designations of origin. These Defendants knew that their

  actions were deceptive. DIRTT is harmed by the false designation of DIRTT

  products as those of Falkbuilt because such false attribution diverts existing and

  potential customers, in the health care sector and others, from DIRTT to Falkbuilt,

  resulting in monetary damages to DIRTT.

           219. These Defendants’ intentional efforts to misstate the origin of these

  goods and services have the capacity, and are highly likely, to deceive consumers.

  Unless restrained and enjoined by this Court, these Defendants’ actions will

  continue to cause confusion in the marketplace as to the origin of DIRTT’s goods

  and services.

           220. These Defendants’ deceptive conduct has directly and negatively

  impacted DIRTT’s reputation, business value, and competitive standing. The

  extent of this damage is not yet known, but will be proven at trial.

           221. Pursuant to ODPA, DIRTT is entitled to an injunction enjoining Mr.

  Smed, Falkbuilt, Inc. and Falkbuilt Ltd. from violating the ODPA and creating a


                                            76
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3145 Page 77 of 81




  likelihood of confusion among the buying public as to the source of DIRTT’s

  goods and services. DIRTT is further entitled under the ODPA to recover its actual

  damages and, due to Defendants’ willful violations of the statute, DIRTT is also

  entitled to recover its reasonable attorneys’ fees.

                                PRAYER FOR RELIEF

           WHEREFORE, DIRTT respectfully requests the following relief against

  Defendants:

           a.   Enter judgment for it and against Lance Henderson, Kristy
                Henderson, Falkbuilt Ltd., Falkbuilt, Inc., and Falk Mountain States,
                LLC on Counts I and II, against Falkbuilt, Inc. and Falkbuilt Ltd. on
                Count IV, against Mr. Henderson on Count III, and against Falkbuilt,
                Inc., Falkbuilt Ltd. and Mr. Smed on Counts V, VI and VII;

           b.   Continue the preliminary injunction currently in place restraining and
                enjoining each Defendant, including Mr. Smed and Falkbuilt, Inc.,
                and all persons and entities in active concert with any of them, from
                disclosing, using or misappropriating any of DIRTT’s trade secrets;

           c.   Enter a mandatory injunction requiring each Defendant, and all
                persons and entities in active concert with any of them, to return to
                DIRTT any and all written materials, including copies thereof, and/or
                flash drives, thumb drives, external hard drives, USB storage drives,
                computer disks, diskettes, databases and/or other retrievable data
                which reflect, refer, or relate to DIRTT Confidential Business
                Information, and any copies that are in Defendants’ possession,
                custody, or control;

           d.   Order each Defendant, and all persons and entities in active concert
                with any of them, to provide a full accounting as to the whereabouts
                of all of DIRTT’s trade secrets, DIRTT Confidential Business
                Information and other DIRTT property in their possession, custody, or

                                            77
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3146 Page 78 of 81




                control (including information on the personal cloud drives of
                Defendants’ employees);

           e.   Enter judgment that Lance Henderson, Kristy Henderson, Falkbuilt
                Ltd., Falkbuilt, Inc., and Falk Mountain States, LLC are jointly and
                severally liable to DIRTT for its actual damages for losses resulting
                from these Defendants’ misappropriation of DIRTT’s trade secrets,
                including but not limited to lost profits proximately caused by
                Defendants’ misappropriation, or in the alternative, a reasonable
                royalty for Defendants’ misappropriation of DIRTT’s trade secrets in
                violation of the Utah Uniform Trade Secrets Act and/or Federal
                Defend Trade Secrets Act;

           f.   Enter judgment that Lance Henderson, Kristy Henderson, Falkbuilt
                Ltd., Falkbuilt, Inc., and Falk Mountain States, LLC are jointly and
                severally liable to DIRTT for disgorgement of all compensation paid
                to Mr. Henderson by DIRTT during and after his breaches, and
                disgorgement of any and all profits Defendants earned as a result of
                the misappropriation of DIRTT’s trade secrets in violation of the Utah
                Uniform Trade Secrets Act and/or Federal Defend Trade Secrets Act;

           g.   Enter judgment that Lance Henderson, Kristy Henderson, Falkbuilt
                Ltd., Falkbuilt, Inc., and Falk Mountain States, LLC are jointly and
                severally liable to DIRTT for exemplary damages for these
                Defendants’ willful, wanton or reckless disregard of DIRTT’s rights
                under the Utah Uniform Trade Secrets Act and/or Federal Defend
                Trade Secrets Act;

           h.   Enter judgment that Lance Henderson, Kristy Henderson, Falkbuilt
                Ltd., Falkbuilt, Inc., and Falk Mountain States, LLC are jointly and
                severally liable to DIRTT for DIRTT’s attorneys’ fees for these
                Defendants’ willful, wanton or reckless disregard of DIRTT’s rights
                under the Utah Uniform Trade Secrets Act and/or Federal Defend
                Trade Secrets;

           i.   Enter judgment that Falkbuilt, Inc. and Falkbuilt Ltd. are liable to
                DIRTT for its actual damages for losses resulting from their
                misappropriation of DIRTT’s trade secrets, including lost profits
                proximately caused by Falkbuilt, Inc.’s and Falkbuilt Ltd.’s

                                           78
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3147 Page 79 of 81




                misappropriation of DIRTT’s trade secrets, or, in the alternative, a
                reasonable royalty for their misappropriation of DIRTT’s trade secrets
                in violation of the Pennsylvania Uniform Trade Secrets Act;

           j.   Enter judgment that Falkbuilt, Inc. and Falkbuilt Ltd. are liable to
                DIRTT for disgorgement of all compensation paid to Ms. Buczynski
                by DIRTT during and after her breaches, and disgorgement of any and
                all profits Mr. Smed, Falkbuilt, Inc. and Falkbuilt Ltd. earned as a
                result of the misappropriation of DIRTT’s trade secrets in violation of
                the Pennsylvania Uniform Trade Secrets Act;

           k.   Enter judgment that Falkbuilt, Inc. and Falkbuilt Ltd. are liable to
                DIRTT for exemplary damages for their willful, wanton or reckless
                disregard of DIRTT’s rights under the Pennsylvania Uniform Trade
                Secrets Act;

           l.   Enter judgment that Falkbuilt, Inc. and Falkbuilt Ltd. are jointly and
                severally liable to DIRTT for DIRTT’s attorneys’ fees for their
                willful, wanton or reckless disregard of DIRTT’s rights under the
                Pennsylvania Uniform Trade Secrets Act;

           m.   Enter judgment that Mr. Henderson is liable to DIRTT for its actual
                damages and losses resulting from Mr. Henderson’s breaches of
                contracts;

           n.   Enter judgment that Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed are
                jointly and severally liable to DIRTT for their violation of the Lanham
                Act;

           o.   Enter judgment that Falkbuilt, Inc., Falkbuilt Ltd. and Mr. Smed are
                jointly and severally liable to DIRTT for Falkbuilt’s profits related to
                their violation of the Lanham Act; damages sustained by DIRTT;
                DIRTT’s costs of the action; and DIRTT’s attorney’s fees for their
                violation of the Lanham Act;

           p.   Enter judgment that Mr. Smed, Falkbuilt, Inc. and Falkbuilt Ltd. are
                jointly and severally liable to DIRTT for three times the amount of its
                actual damages for their willful, wanton or reckless disregard of
                DIRTT’s rights under the Colorado Consumer Protection Act;

                                            79
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3148 Page 80 of 81




           q.   Enter judgment that Mr. Smed, Falkbuilt, Inc. and Falkbuilt Ltd. are
                jointly and severally liable to DIRTT for DIRTT’s attorneys’ fees for
                Defendants’ violation of the Colorado Consumer Protection Act;

           r.   Enter judgment that Mr. Smed, Falkbuilt, Inc. and Falkbuilt Ltd. are
                jointly and severally liable to DIRTT for DIRTT’s actual damages for
                their violation of the Ohio Deceptive Practices Act;

           s.   Enter judgment that Mr. Smed, Falkbuilt, Inc. and Falkbuilt Ltd. are
                jointly and severally liable to DIRTT for DIRTT’s attorneys’ fees for
                their willful violation of the Ohio Deceptive Practices Act;

           t.   Enter an injunction enjoining Mr. Smed, Falkbuilt, Inc. and Falkbuilt
                Ltd. from violating the Ohio Deceptive Practices Act and creating a
                likelihood of confusion among the buying public as to the source of
                DIRTT’s goods and services; and

           u.   Award such other and further relief that this Court determines to be
                just and proper under the circumstances.



  Dated: October 20, 2020                       DIRTT ENVIRONMENTAL
                                                SOLUTIONS, INC. and DIRTT
                                                ENVIRONMENTAL SOLUTIONS
                                                LTD.

                                                Plaintiff,


                                                By: /s/ Chad E. Nydegger
                                                       One of Their Attorneys

  Chad E. Nydegger
  Workman Nydegger
  60 East South Temple, Suite 1000
  Salt Lake City, Utah 84111
  cnydegger@wnlaw.com


                                           80
  53682906;25
Case 1:19-cv-00144-DBB-DBP Document 117 Filed 10/20/20 PageID.3149 Page 81 of 81




  Jeffrey J. Mayer
  Catherine A. Miller
  Akerman LLP
  71 S. Wacker Drive, 47th Floor
  Chicago, Illinois 60606
  Jeffrey.Mayer@akerman.com
  Catherine.Miller@akerman.com


  Attorneys for Plaintiff




                                       81
  53682906;25
